EXHIBIT 10.1

EXECUTION VERSION

 

DEUTSCHE BANK AG NEW YORK BRANCH

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, NY 10005

HSBC BANK USA, NATIONAL ASSOCIATION

HSBC BANK CANADA

THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED

HSBC SECURITIES (USA) INC.

452 Fifth Avenue, New York, NY 10018

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

1251 Avenue of the Americas

New York, NY 10020

DNB CAPITAL LLC

DNB MARKETS, INC.

200 Park Avenue

New York, NY 10166

 

SUNTRUST BANK

SUNTRUST ROBINSON

HUMPHREY, INC.

3333 Peachtree Road, N.E.

Atlanta, GA 30326

PERSONAL AND CONFIDENTIAL

February 20, 2015

Valeant Pharmaceuticals International, Inc.

2150, boul. St-Elzear Ouest, Laval,

Quebec, H7L 4A8

Valeant Pharmaceuticals International

400 Somerset Corporate Boulevard

Bridgewater, NJ 08807

Attention: J. Michael Pearson

Project Sun

Commitment Letter

Ladies and Gentlemen:

We are pleased to confirm the arrangements under which each of Deutsche Bank AG
New York Branch (“DBNY”), Deutsche Bank AG Cayman Islands Branch (“DB Cayman”),
Deutsche Bank Securities Inc. (“DBSI” and, together with DBNY and DB Cayman,
“DB”), HSBC Bank USA, National Association (“HSBC Bank”), HSBC Bank Canada
(“HSBC Canada”), The Hongkong and Shanghai Banking Corporation Limited
(“HSBCL”), HSBC Securities (USA) Inc. (“HSBC Securities” and, together with HSBC
Bank, HSBC Canada and HSBCL, “HSBC”), The Bank of Tokyo-Mitsubishi UFJ, Ltd.
(“BTMU”), DNB Capital LLC (“DNB”), DNB Markets, Inc. (“DNB Markets”), SunTrust
Bank (“SunTrust”) and SunTrust Robinson Humphrey, Inc. (“STRH”) (collectively,
the “Commitment Parties”) is exclusively authorized by Valeant Pharmaceuticals
International, Inc., a corporation continued under the laws of the province of
British Columbia (“Parent”), and Valeant Pharmaceuticals International, a
Delaware corporation (the “Company” and, together with Parent, “you”), to act in
the



--------------------------------------------------------------------------------

capacities specified herein in connection with the financing for certain
transactions described herein, in each case on the terms and subject to the
conditions set forth in this commitment letter and the attached Annexes A, B, C,
D, E and F hereto (collectively, this “Commitment Letter”). Capitalized terms
used but not defined herein have the respective meanings given in the Annexes
hereto.

“DNB” means DNB Capital LLC and/or any of its branches/affiliates as may be
appropriate to consummate the transactions contemplated hereby.

You have informed the Commitment Parties that the Company intends to consummate
the acquisition of 100% of the issued and outstanding capital stock (the
“Shares”) of an entity previously identified to us and referred to as “Sun”
(“Target,” and together with its subsidiaries, the “Acquired Business”) pursuant
to a tender offer (the “Tender Offer”) followed by a merger (the “Merger” and,
together with the Tender Offer, the “Acquisition”), in each case pursuant to an
agreement and plan of merger, among the Company, a wholly-owned subsidiary of
the Company (“Acquisition Sub”) and Target (together with the schedules and
exhibits thereto, the “Acquisition Agreement”) which Acquisition will be
consummated pursuant to a two-step transaction pursuant to an initial offer to
purchase pursuant to which the Tender Offer is made and all material documents
entered into by you or your subsidiaries in connection with the Tender Offer,
such documents, including all exhibits thereto, as they may be amended,
supplemented or otherwise modified from time to time, are collectively referred
to herein as the “Offer Documents”), consisting of (x) a first step tender offer
for all outstanding Shares (other than any Shares held by Parent or one of its
subsidiaries) for cash consideration as set forth in the Acquisition Agreement
followed by (y) a second step merger whereby Acquisition Sub will be merged with
and into Target pursuant to Section 251(h) of the Delaware General Corporation
Law, with Target surviving the merger as a wholly owned subsidiary of the
Company, in which case all of the outstanding Shares of Target on the date of
closing of the Tender Offer will be converted into the right to receive on the
date of closing of the Tender Offer (the “Closing Date”) the cash consideration
per share set forth in the Acquisition Agreement. You have informed us that
(a) the Acquisition, (b) (i) the repayment of all outstanding loans and
termination of commitments under any credit facility (other than under certain
ordinary course local credit lines to be agreed) to which Target or any of its
subsidiaries is a party and certain other indebtedness of the Target to be
agreed (collectively, the “Credit Facilities Refinancing”), (ii) the
contribution to the Target of an amount necessary to redeem the Target’s 6.00%
Senior Notes due 2021 (the “Target Senior Notes”) (the “Senior Notes
Redemption”) and (iii) the payment of any cash consideration necessary upon the
conversion of the Target’s 1.50% Convertible Senior Notes due 2019 and 2.75%
Convertible Senior Notes due 2015 (together, the “Target Convertible Notes”),
together with any cash payments required to unwind any hedges or warrants
related thereto (together, the “Convertibles Redemption” and collectively with
the Credit Facilities Refinancing and the Senior Notes Redemption, the
“Refinancing”), it being understood that the Target Convertible Notes shall
remain outstanding to the extent the holders thereof shall have elected not to
convert such notes and (c) the payment of fees and expenses in connection with
the Acquisition and the Refinancing, including any premiums (if any) payable in
connection with the Refinancing, will be financed from the following sources:

 

  •  

if the amendment to the Existing Credit Agreement (as defined in Annex B below)
described in Schedule I to the Fee Letter (as defined below) (the “Specified
Amendment”) is obtained within 30 days of the date hereof (the “Amendment
Date”), (a) the Borrower (as defined in Annex B) will obtain incremental term
loans pursuant to the Existing Credit Agreement in an aggregate principal amount
of $5,550 million, which will consist of (i) an incremental tranche A term loan
facility denominated in dollars in an aggregate principal amount of $1,000
million (the “Incremental Term A Facility”) and (ii) an incremental tranche B
term loan facility denominated in dollars in an aggregate principal amount of
$4,550 million (the “Incremental Term B Facility”, and together with the
Incremental Term A Facility, the “Incremental Term Facilities”) having the terms
set forth on Annex B and (b) the Borrower or the

 

2



--------------------------------------------------------------------------------

 

Company, as agreed between you and the Arrangers, will issue senior unsecured
notes in an aggregate principal amount of $9,600 million (the “Incremental
Notes”) pursuant to a Rule 144A (without registration rights) or other private
placement (the “Incremental Notes Offering”) or, in the event that proceeds in
an aggregate principal amount of $9,600 million are not received by the Borrower
or the Company from the Incremental Notes Offering at or prior to the time the
Acquisition is consummated, borrowings by Parent of senior unsecured increasing
rate bridge loans (the “Incremental Bridge Loans”) under a new senior unsecured
credit facility (the “Incremental Bridge Facility”) in an aggregate principal
amount of $9,600 million less the gross proceeds from the sale of Incremental
Notes issued on or prior to the Closing Date having the terms set forth on Annex
C hereto; or

 

  •  

if the Specified Amendment is not obtained on or prior to the Amendment Date,
(a) the Borrower will refinance its existing term facilities (the “Existing Term
Facilities”) and existing revolving facility (the “Existing Revolving Facility”
and, together with the Existing Term Facility, the “Existing Credit Facility”)
under its Existing Credit Agreement and obtain (i) a tranche A term loan
facility denominated in dollars in an aggregate principal amount of $2,750
million (the “Backstop Term A Facility”), (ii) a tranche B term loan facility
denominated in dollars in an aggregate principal amount of $6,950 million (the
“Backstop Dollar Term B Facility”), (iii) a tranche B term loan facility
denominated in Euros in an aggregate principal amount of the Euro equivalent of
$1,500 million (the “Backstop Euro Term B Facility”, and together with the
Backstop Dollar Term B Facility, the “Backstop Term B Facility”; the Backstop
Term A Facility and the Backstop Term B Facility referred to collectively herein
as the “Backstop Term Facilities”) and (iv) a revolving credit facility
denominated in dollars in an aggregate principal amount of $500 million (the
“Backstop Revolving Facility”, and together with the Backstop Term Facilities,
the “Backstop Bank Facilities”) having the terms set forth on Annex B; and
(b) the Borrower or the Company, as agreed between you and the Arrangers, will
issue (i) (A) senior secured notes denominated in dollars in an aggregate
principal amount of $550 million (the “Secured Dollar Notes”) and (B) senior
secured notes denominated in Euros in an aggregate principal amount of the Euro
equivalent of $500 million (the “Secured Euro Notes, and together with the
Secured Dollar Notes, the “Secured Notes”), in each case, pursuant to a Rule
144A (without registration rights) or other private placement (the “Secured
Notes Offering”) or, in the event that proceeds in an aggregate principal amount
of $1,050 million are not received by the Borrower or the Company from the
Secured Notes Offering at or prior to the time the Acquisition is consummated,
borrowings by Parent of senior secured increasing rate bridge loans (the
“Secured Bridge Loans”) under a new senior secured credit facility (the “Secured
Bridge Facility”) in an aggregate principal amount of $1,050 million less the
gross proceeds from the sale of Secured Notes issued on or prior to the Closing
Date having the terms set forth on Annex D hereto and (ii) (A) senior unsecured
notes denominated in dollars in an aggregate principal amount of $8,350 million
(the “Unsecured Dollar Notes”) and (B) senior unsecured notes denominated in
Euros in an aggregate principal amount of the Euro equivalent of $1,400 million
(the “Unsecured Euro Notes” and, together with the Unsecured Dollar Notes, the
“Unsecured Notes”), in each case, pursuant to a Rule 144A (without registration
rights) or other private placement (the “Unsecured Notes Offering”) or, in the
event that proceeds in an aggregate principal amount of $9,750 million are not
received by the Borrower or the Company from the Unsecured Notes Offering at or
prior to the time the Acquisition is consummated, borrowings by Parent of senior
unsecured increasing rate bridge loans (the “Unsecured Bridge Loans” and,
together with the Secured Bridge Loans, the “Bridge Loans”) under a new senior
unsecured credit facility (the “Unsecured Bridge Facility” and, together with
the Secured Bridge Facility, the “Backstop Bridge Facilities”; the Backstop Bank
Facilities and the Backstop Bridge Facilities are referred to collectively
herein as, the

 

3



--------------------------------------------------------------------------------

 

“Backstop Facilities”) in an aggregate principal amount of $9,750 million less
the gross proceeds from the sale of Unsecured Notes issued on or prior to the
Closing Date having the terms set forth on Annex E hereto.

As used in the Commitment Letter, the (a) “Incremental Lenders” means the
lenders under the Incremental Term Facilities; (b) “Backstop Bank Lenders” means
the lenders under the Backstop Bank Facilities; (c) “Bank Lenders” means (i) if
the Specified Amendment is obtained prior to the Amendment Date, the Incremental
Lenders and (ii) if the Specified Amendment is not obtained prior to the
Amendment Date, the Backstop Bank Lenders; (d) “Bridge Lenders” means (i) if the
Specified Amendment is obtained prior to the Amendment Date, the lenders under
the Incremental Bridge Facility and (ii) if the Specified Amendment is not
obtained prior to the Amendment Date, the lenders under the Backstop Bridge
Facilities; (e) “Lenders” means collectively, the Bank Lenders and the Bridge
Lenders; (f) “Bank Facilities” means (i) if the Specified Amendment is obtained
prior to the Amendment Date, the Incremental Term Facilities and (ii) if the
Specified Amendment is not obtained prior to the Amendment Date, the Backstop
Bank Facilities; (g) “Bridge Facilities” means (i) if the Specified Amendment is
obtained prior to the Amendment Date, the Incremental Bridge Facility and
(ii) if the Specified Amendment is not obtained prior to the Amendment Date, the
Backstop Bridge Facilities; (h) “Facilities” means collectively, the Bank
Facilities and the Bridge Facilities, as applicable; and (i) “Notes Offering”
means collectively, the Incremental Notes Offering, the Secured Notes Offering
and the Unsecured Notes Offering.

 

1. Commitments: Titles and Roles.

Each of DBSI, HSBC Securities, BTMU, DNB Markets and STRH is pleased to confirm
its agreement to act, and you hereby appoint DBSI, HSBC Securities, BTMU, DNB
Markets and STRH to act as joint lead arrangers and joint bookrunners
(collectively, the “Lead Arrangers” or the “Arrangers” or the “Initial Lead
Arrangers”), DBSI and HSBC Securities to act as syndication agents (the
“Syndication Agents”) and DBSI, HSBC Securities, BTMU, DNB Markets and SunTrust
to act as co-documentation agents, in each case, in connection with the
Facilities and the arrangement of the Specified Amendment and such other
amendments to the Existing Credit Agreement as are set forth on Schedule II to
the Fee Letter (the “Further Amendments” and, together with the Specified
Amendment, the “Amendment”), and each of DBNY, DB Cayman, HSBC Bank, HSBC
Canada, HSBCL, BTMU, DNB and SunTrust and is pleased to advise you of its
several, but not joint commitment to provide the aggregate principal amount of
each of the Facilities set forth on Schedule I attached hereto, in each case on
terms and subject to the conditions contained in this Commitment Letter and the
Fee Letters (referred to below). You hereby agree to appoint a Backstop Bank
Lender mutually agreed by us and you to act as administrative agent and
collateral agent for the Backstop Bank Facilities. In addition, you hereby agree
to appoint (x) DB Cayman to act as administrative agent for the Incremental
Bridge Facility (the “Incremental Bridge Administrative Agent”), (y) DB Cayman
to act as administrative agent for the Secured Bridge Facility (the “Secured
Bridge Administrative Agent”) and (z) DB Cayman to act as administrative agent
for the Unsecured Bridge Facility (the “Unsecured Bridge Administrative Agent”
and together with the Secured Bridge Administrative Agent, the “Backstop Bridge
Facilities Administrative Agent”). You agree that DB will have “left” placement,
and HSBC will appear immediately to the right of DB, in any and all marketing
materials or other documentation used in connection with the Facilities or other
documentation used in connection with the Facilities. You further agree that no
other titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letters referred to below)
will be paid in connection with the Facilities unless you and we shall so agree;
provided, that, you may, within 21 days of the date hereof, appoint additional
lead agents, bookrunners, agents or co-managers in respect of the Facilities
(each such lead agent, bookrunner, agent or co-manager, an “Additional Agent”,
of which Additional Agents, up to five (5) may be additional lead arrangers and
joint bookrunners) in a manner and with economics determined by you in
consultation with

 

4



--------------------------------------------------------------------------------

the applicable Additional Agent and the identity of which is reasonably
acceptable to you and such Additional Agents; provided, further, that (w) you
may not allocate more than 28.75% of the total economics in respect of each
Facility to the applicable Additional Agents (or their affiliates) in the
aggregate, in each case upon the execution and delivery by such Additional Agent
of customary documentation reasonably acceptable to you and us and, thereafter,
each such Additional Agent shall constitute a “Commitment Party” for all
purposes of this Commitment Letter, (x) each such Additional Agent (or its
affiliates) shall assume a proportion of the commitments with respect to each
Facility that is equal to the proportion of the economics allocated to such
Additional Agent (or its affiliates), (y) each such Additional Agent’s several
commitment shall be allocated pro rata among the Facilities and (z) unless
otherwise agreed by the Initial Lead Arrangers, to the extent you appoint (or
confer titles on) Additional Agents, the economics allocated to, and the
commitment amounts of, each of DBNY, DB Cayman, HSBC Bank, HSBC Canada, HSBCL,
BTMU, DNB and SunTrust will be proportionately reduced by the amount of the
economics allocated to, and the commitment amount of, each such Additional Agent
(or its affiliates) (it being understood and agreed that the Initial Lead
Arrangers shall not receive less than the minimum economics set forth on
Schedule III to the Fee Letter).

Parent acknowledges that this Commitment Letter is neither an express nor an
implied commitment by any Commitment Parties or any of their affiliates to vote
(or to cause any of the Commitment Parties’ affiliates to vote) in any way in
connection with the Amendment, nor a guaranty by any Commitment Party that the
Amendment will succeed.

Our fees for our commitment and for services related to the Facilities and the
Amendment are set forth in one or more separate fee letters (collectively, the
“Fee Letters”) entered into by the Company and the Commitment Parties on the
date hereof.

 

2. Conditions Precedent.

Each Commitment Party’s commitment and agreements hereunder are subject solely
to the conditions set forth on Annex F hereto and to the satisfactory
negotiation, execution and delivery by all parties of appropriate definitive
loan documents relating to the Facilities including, without limitation, credit
agreements, guarantees, opinions of counsel and other related definitive
documents (collectively, the “Facilities Documentation”) consistent with the
terms set forth in this Commitment Letter (it being agreed that the Facilities
Documentation shall not contain any conditions precedent to the initial
borrowing under the Facilities on the Closing Date other than the conditions
precedent expressly set forth herein, in Annexes B, C, D and E under the heading
“Conditions Precedent to Borrowing” and in Annex F hereto). Each Commitment
Party’s commitment is also subject to the Company having entered into an
engagement letter with one or more investment banks (the “Investment Banks”)
reasonably acceptable to the Commitment Parties, pursuant to which you engaged
the Investment Banks in connection with a potential issuance of Securities (as
defined therein) or other financing. Notwithstanding anything in this Commitment
Letter, the Fee Letters or the Facilities Documentation to the contrary, (a) the
only representations the accuracy of which will be a condition to the
availability of the Facilities on the Closing Date will be (i) the
representations and warranties made by the Acquired Business in the Acquisition
Agreement that are material to the interests of the Lenders, in their capacities
as such, but only to the extent that you have the right to terminate your
obligations under the Acquisition Agreement or to decline to consummate the
Acquisition (in each case in accordance with the terms of the Acquisition
Agreement) as a result of a breach of such representation or warranty
(“Specified Acquisition Agreement Representations”) and (ii) the Specified
Representations (as defined below) and (b) the terms of the Facilities
Documentation shall be in a form such that they do not impair the availability
of the Facilities on the Closing Date if the conditions set forth or referred to
in this Commitment Letter and Annexes B, C, D and E under the heading
“Conditions Precedent to Borrowing” and in Annex F are satisfied.

 

5



--------------------------------------------------------------------------------

As used herein, “Specified Representations” means representations made by you
and the Guarantors in the Facilities Documentation relating to incorporation or
formation; organizational power and authority to enter into the documentation
relating to the Facilities; due authorization, execution, delivery and
enforceability of such documentation; solvency of the Parent and its
subsidiaries on a consolidated basis after giving effect to the transactions
contemplated herein; no conflicts with charter documents or material debt
documents, Federal Reserve margin regulations; the Investment Company Act, FCPA,
OFAC, Patriot Act, status of the Facilities as senior debt and, creation,
validity, perfection and priority of security interests in the Collateral (as
defined in the Existing Credit Agreement) (excluding assets and property of
Target and its subsidiaries that are not subject to a lien under the Existing
Credit Agreement as of the Closing Date).

For the avoidance of doubt, “Facilities Documentation” shall mean (i) if the
Specified Amendment is obtained prior to the Amendment Date, the Incremental
Term Facilities Documentation (as defined in Annex B) and the Incremental Bridge
Facility Documentation (as defined in Annex C) and (ii) if the Specified
Amendment is not obtained prior to the Amendment Date, the Backstop Bank
Facilities Documentation (as defined in Annex B), the Secured Bridge Facilities
Documentation (as defined in Annex D) and the Unsecured Bridge Facilities
Documentation (as defined in Annex E).

 

3. Syndication.

The Arrangers intend, and reserve the right, to syndicate the Facilities and the
Amendment to the Lenders promptly following the date hereof, and you acknowledge
and agree that the commencement of syndication shall occur in the discretion of
the Arrangers. The Arrangers will select the Lenders after consultation with you
(it being understood and agreed that the Arrangers will not syndicate to any
(a) banks, financial institutions, other institutions or persons identified in
writing to the Arrangers by the Borrower prior to the date hereof,
(b) competitors, suppliers or customers of the Borrower or any of its
subsidiaries identified in writing to the Arrangers by the Borrower from time to
time (other than bona fide fixed income investors, banks (or similar financial
institutions) or debt funds) or (c) any affiliate (clearly identifiable by name)
of such person identified pursuant to clauses (a) or (b) (clauses (a), (b) and
(c), collectively, the “Disqualified Lenders,” it being understood that no
Lender (as defined in the Existing Credit Agreement) as of the date hereof,
shall be a Disqualified Lender). The Arrangers will lead the syndication,
including determining in consultation with you the timing of all offers to
potential Lenders, any title of agent or similar designations or roles awarded
to any Lender and the acceptance of commitments, the amounts offered and the
compensation provided to each Lender from the amounts to be paid to the
Arrangers pursuant to the terms of this Commitment Letter and the Fee Letters.
The Arrangers will, in consultation with you, determine the final commitment
allocations and will notify the Company of such determinations. You agree to use
commercially reasonable efforts to ensure that the Arrangers’ syndication
efforts benefit from the existing lending relationships of Parent, the Company
and Target and their respective subsidiaries. To facilitate an orderly and
successful syndication of the Facilities and the Amendment, you agree that,
until the earliest of (x) the termination of the syndication as determined by
the Arrangers, (y) the consummation of a Successful Syndication (as defined in
the Fee Letters) and (z) 90 days after the Closing Date, neither the Company,
Parent nor the Target (including, in each case, their respective subsidiaries)
will syndicate or issue, attempt to syndicate or issue, announce or authorize
the announcement of the syndication or issuance of, any debt facility or any
debt or equity security of Parent or the Company or the Target or any of their
respective subsidiaries or affiliates to the extent such syndication, issuance,
announcement or authorization would materially and adversely impair the primary
syndication of the Facilities and the Amendment other than (a) the Facilities
and other indebtedness contemplated hereby to remain outstanding after the
Closing Date, (b) the issuance of the Securities (if any) and other similar
arrangements to be mutually agreed upon by you and the Arrangers (such consent
of the Arrangers not to be unreasonably withheld or delayed), (c) any equity
issued the proceeds of which shall be used to finance the Acquisition,
(d) equity issued pursuant to employee stock plans of Parent, the

 

6



--------------------------------------------------------------------------------

Company, Target or their respective subsidiaries and other similar arrangements
to be mutually agreed upon by you and the Arrangers without the prior written
consent of the Arrangers (such consent not to be unreasonably withheld or
delayed) and (e) other equity issued, to the extent previously identified to the
Arrangers (it is understood Parent’s, the Company’s and Target’s deferred
purchase price obligations, ordinary course working capital facilities and
ordinary course capital leases, purchase money and equipment financings, any
renewals of existing revolving credit facilities that mature prior to the
Closing Date and any indebtedness permitted to be incurred and remain
outstanding pursuant to the terms of the Acquisition Agreement will not be
deemed to materially and adversely impair the primary syndication of the
Facilities or the Amendment).

You agree to cooperate with the Commitment Parties, in connection with (i) the
preparation of one or more information packages regarding the business,
operations and financial projections of Parent, the Company and the Acquired
Business (collectively, the “Confidential Information Memorandum”) including,
without limitation, all information relating to the transactions contemplated
hereunder prepared by or on behalf of the Company deemed reasonably necessary by
the Arrangers to complete the syndication of the Facilities and the Amendment
including, without limitation, using commercially reasonable efforts to obtain,
prior to (x) the launch of syndication of the Facilities, (a) a public corporate
family rating from Moody’s Investors Service, Inc. (“Moody’s”) for Parent or the
Company (but no obligation to obtain any specific rating), (b) a public
corporate credit rating from Standard & Poor’s Ratings Group, a division of The
McGraw Hill Corporation (“S&P”) for Parent or the Company (but no obligation to
obtain any specific rating) and (c) a public credit rating for the Facilities
and any Securities issued in lieu thereof from each of Moody’s and S&P (but no
obligation to obtain any specific rating), and (y) the effectiveness of the
Amendment, confirmation of the rating of the Existing Term Facilities under the
Existing Credit Agreement from each of Moody’s and S&P and (ii) the presentation
of one or more information packages reasonably acceptable in format and content
to the Commitment Parties (collectively, the “Lender Presentation”) in meetings
and other communications with prospective Lenders or agents in connection with
the syndication of the Facilities and the Amendment (including, without
limitation, direct contact between senior management and representatives, with
appropriate seniority and expertise, of Parent and the Company with prospective
Lenders and participation of such persons in meetings upon reasonable advance
notice and at mutually agreed times). You agree to provide the Commitment
Parties the Offer Documents before they are filed with the SEC, and you agree to
give due consideration to the reasonable additions, deletions or changes
suggested by the Commitment Parties and their counsel. In addition, you agree to
provide the Commitment Parties and their counsel with copies of any written
comments that are received from time to time from the SEC or its staff with
respect to the Offer Documents promptly after receipt of such comments, and any
written or oral responses. The Commitment Parties and their counsel shall be
given a reasonable opportunity to review any such written responses and you
agree to give due consideration to the reasonable additions, deletions or
changes suggested by the Commitment Parties and their counsel. You will be
solely responsible for the contents of any such Confidential Information
Memorandum and Lender Presentation (other than, in each case, any information
contained therein that has been provided for inclusion therein by the Commitment
Parties solely to the extent such information relates to the Commitment Parties)
and all other information, documentation or materials delivered to the Arrangers
in connection therewith (collectively, the “Information”) and you acknowledge
that the Commitment Parties will be using and relying upon the Information
without independent verification thereof. You agree that Information regarding
the Facilities and the Amendment and Information provided by the Company and
Target or their respective representatives to the Arrangers in connection with
the Facilities and the Amendment (including, without limitation, draft and
execution versions of the Facilities Documentation, the Confidential Information
Memorandum, the Lender Presentation, publicly filed financial statements, and
draft or final offering materials relating to contemporaneous securities
issuances by the Company or Parent) may be disseminated to potential Lenders and
other persons through one or more internet sites (including an IntraLinks,
SyndTrak or other electronic workspace (the “Platform”)) created for purposes of
syndicating

 

7



--------------------------------------------------------------------------------

the Facilities and the Amendment or otherwise, in accordance with the Arrangers’
standard syndication practices, and you acknowledge that no Arranger or any of
its affiliates will be responsible or liable to you or any other person or
entity for damages arising from the use by others of any Information or other
materials obtained on the Platform, except, in the case of damages to you but
not to any other person, to the extent such damages are found by a final
judgment of a court of competent jurisdiction to arise from the gross negligence
or willful misconduct of such Arranger or (i) any of its controlled affiliates,
(ii) any of the directors or employees of such Arranger or its controlled
affiliates, or (iii) the advisors or agents of such Arranger or its controlled
affiliates, in the case of this clause (iii), acting at the instructions of such
Arranger or controlled affiliate. Notwithstanding the Arrangers’ right to
syndicate the Facilities and the Amendment and receive commitments with respect
thereto, it is agreed that syndication of, or receipt of commitments or
participations in respect of, all or any portion of a Commitment Party’s
commitments hereunder prior to the Closing Date shall not be a condition to such
Commitment Party’s commitments and unless you otherwise agree in writing, each
Commitment Party shall retain exclusive control over all rights and obligations
with respect to its commitments in respect of the Facilities, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until the Closing Date has occurred. Without limiting your
obligations to assist as set forth herein, it is understood that the commitments
hereunder are not conditioned upon the syndication of, or receipt of commitments
or participations in respect of, the Facilities or the Amendment and in no event
shall the commencement or successful completion of syndication or the obtaining
of ratings constitute a condition to the availability of the Facilities on the
Closing Date.

You acknowledge that certain of the Lenders may be “public side” Lenders (i.e.
Lenders that do not wish to receive material non-public information with respect
to the Company, Parent, Target or their respective affiliates or any of its or
their respective securities) (each, a “Public Lender”). At the request of the
Arrangers, you agree to prepare an additional version of the Confidential
Information Memorandum and the Lender Presentation to be used by Public Lenders
that does not contain material non-public information concerning the Company,
Parent, Target or their respective affiliates or securities. It is understood
that in connection with your assistance described above, at the request of the
Arrangers, you will provide, and cause all other applicable persons to provide
(including use reasonable efforts to cause the Target to provide) authorization
letters to the Arrangers authorizing the distribution of the Information to
prospective Lenders, containing a representation to the Arrangers that the
public-side version does not include material non-public information about the
Company, Parent, Target or their respective affiliates or its or their
respective securities for purposes of federal and state securities laws. In
addition, you will clearly designate as such all Information provided to the
Commitment Parties by or on behalf of the Company or the Target which is
suitable to make available to Public Lenders. You acknowledge and agree that the
following documents may be distributed to Public Lenders, unless you advise the
Arrangers in writing (including by email) within a reasonable time prior to
their intended distributions that such material should only be distributed to
prospective Lenders that are not Public Lenders: (a) drafts and final versions
of the Facilities Documentation; (b) administrative materials prepared by the
Arrangers for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda); and (c) term sheets and
notification of changes in the terms of the Facilities or the Amendment.

 

4. Information.

You represent and covenant that (i) (to the best of your knowledge in the case
of Information relating to the Acquired Business) all written Information (other
than financial projections and information of a general economic or industry
specific nature) provided directly or indirectly by Parent or the Company to the
Commitment Parties or the Lenders in connection with the transactions
contemplated hereunder is and will be, when furnished and when taken as a whole
and giving effect to all supplements thereto, complete and correct in all
material respects and does not and will not contain any untrue statement of a
material

 

8



--------------------------------------------------------------------------------

fact or omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
materially misleading and (ii) the financial projections that have been or will
be made available to the Commitment Parties or the Lenders in connection with
the transactions contemplated hereunder by or on behalf of the Company have been
and will be prepared in good faith based upon assumptions that are believed by
the preparer thereof to be reasonable at the time such financial projections are
furnished to the Commitment Parties or the Lenders, it being understood and
agreed that financial projections are not a guarantee of financial performance
and actual results may differ from financial projections and such differences
may be material. You agree that if at any time prior to the Successful
Syndication of the Facilities, any of the representations in the preceding
sentence would be incorrect in any material respect if the Information and
financial projections were being furnished, and such representations were being
made, at such time, then you will promptly supplement, or cause to be
supplemented, the Information and financial projections so that such
representations will be correct in all material respects under those
circumstances.

 

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is the Commitment Parties’
policy to receive indemnification. You agree to the provisions with respect to
our indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

 

6. Assignments; Amendments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Each of the
Commitment Parties, after consultation with you, may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates (provided
that such affiliates agree to abide by the confidentiality provisions of
Section 7 of this Commitment Letter) and, as provided above, to any Lender prior
to the Closing Date (other than any Disqualified Lender); provided that, any
assignment by a Commitment Party to any potential Lender made prior to the
Closing Date shall not relieve such Commitment Party of its obligations set
forth herein to fund that portion of the commitments so assigned and shall be
subject to the confidentiality provisions herein. Neither this Commitment Letter
nor the Fee Letters may be amended or any term or provision hereof or thereof
waived or otherwise modified except by an instrument in writing signed by each
of the parties hereto or thereto, as applicable, and any term or provision
hereof or thereof may be amended or waived only by a written agreement executed
and delivered by all parties hereto or thereto.

 

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letters and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement (collectively, “Confidential Information”) are
exclusively for the information of the Company and may not be disclosed to any
third party or circulated or referred to publicly without our prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned);
provided that we hereby consent to your disclosure of (i) the Confidential
Information to Parent’s, the Company’s and (with respect to the Target, on a
redacted basis reasonably satisfactory to the Arrangers with respect to the Fee
Letters) Target’s respective directors, employees, agents, accountants, legal
counsel and other advisors and representatives (with respect to the Target,
collectively, the “Target Related Parties”) who are directly involved in the
consideration of the Facilities and who have been informed by you of the
confidential nature of such advice and the Commitment Letter and Fee Letters
and, except in the case of the Target

 

9



--------------------------------------------------------------------------------

Related Parties, who have agreed to treat such information confidentially,
(ii) the Confidential Information as required by applicable law, rule or
regulation or compulsory legal process or pursuant to a subpoena or order of any
judicial, administrative or legislative body or committee or in any pending
legal, judicial or administrative proceeding (in which case you agree to inform
us promptly thereof to the extent not prohibited by law), (iii) the information
contained in Annex B, Annex C, Annex D and Annex E to Moody’s and S&P; provided
that such information is supplied only on a confidential basis after
consultation with the Commitment Parties, (iv) this Commitment Letter (but not
the Fee Letters) to the extent information contained herein becomes publicly
available other than by reason of an improper disclosure by you in violation of
any confidentiality obligations hereunder, (v) this Commitment Letter and its
contents (but not the Fee Letters) in any syndication or other marketing
materials in connection with the Facilities, (vi) either before or once accepted
by you, this Commitment Letter in filings with the SEC and other applicable
regulatory authorities and such exchanges and (vii) you may disclose the
aggregate fee amount contained in the Fee Letters as part of projections, pro
forma information or a disclosure of aggregate sources and uses related to fee
amounts related to the transactions contemplated hereby in offering and
marketing materials for the Facilities, materials prepared for rating agencies
or in any filings with the SEC and other applicable regulatory authorities
related to the transactions contemplated hereby. Your obligation under this
provision shall remain in effect until the earlier of (i) two years from the
date hereof and (ii) the date the definitive Facilities Documentation is entered
into by you, at which time any confidentiality undertaking in the definitive
Facilities Documentation, shall supersede this provision.

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you or any of your respective
subsidiaries or affiliates; provided that nothing herein will prevent any
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof to the extent not prohibited by law), (b) upon the request or demand of
any regulatory authority having jurisdiction over such person or any of its
affiliates, (c) to the extent that such information is publicly available or
becomes publicly available other than by reason of improper disclosure by such
person, (d) to such person’s affiliates and such person’s and its affiliates’
respective officers, directors, partners, employees, legal counsel, independent
auditors and other experts or agents who need to know such information and, with
the exception of independent auditors, are directly involved in the
consideration of the Facilities and on a confidential basis, (e) to potential
and prospective Lenders, participants and any direct or indirect contractual
counterparties to any swap or derivative transaction (in each case, other than
Disqualified Lenders) relating to the Borrower and its obligations under the
Facility, in each case, who agree to be bound by similar confidentiality
provisions (including, for the avoidance of doubt, by means of a click-through
or otherwise), (f) to Moody’s and S&P; provided that such information is limited
to Annexes B, C, D, E and F and is supplied only on a confidential basis after
consultation with you, (g) for purposes of establishing a “due diligence”
defense or (h) consented to by the Borrower (such consent no to be unreasonably
withheld, conditioned or delayed). Each Commitment Party’s obligation under this
provision shall remain in effect until the earlier of (i) two years from the
date this Commitment Letter is signed by you and (ii) the date the definitive
Facilities Documentation is entered into by the Commitment Parties, at which
time any confidentiality undertaking in the definitive Facilities Documentation
shall supersede this provision.

 

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party, together with its respective affiliates
(each collectively, a “Commitment Party Group”), is a full service financial
services firm engaged, either directly or through

 

10



--------------------------------------------------------------------------------

affiliates, in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, each Commitment Party Group may make or hold a broad array of
investments and actively trade debt and equity securities (or related derivative
securities) and/or financial instruments (including bank loans) for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities and/or instruments. Such investment and
other activities may involve securities, bank loans and instruments of you or
the Target, as well as of other entities and persons and their affiliates which
may (i) be involved in transactions arising from or relating to the engagement
contemplated by this Commitment Letter, (ii) be customers or competitors of you
or the Target, or (iii) have other relationships with you or the Target. In
addition, each Commitment Party Group may provide investment banking,
underwriting and financial advisory services to such other entities and persons.
Each Commitment Party Group may also co-invest with, make direct investments in,
and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in your securities or those of such other
entities. The transactions contemplated by this Commitment Letter may have a
direct or indirect impact on the investments, securities or instruments referred
to in this paragraph. Although each Commitment Party Group in the course of such
other activities and relationships may acquire information about the transaction
contemplated by this Commitment Letter or other entities and persons which may
be the subject of the transactions contemplated by this Commitment Letter, no
Commitment Party Group shall have any obligation to disclose such information,
or the fact that such Commitment Party Group is in possession of such
information, to you or to use such information on the Company’s behalf.

Consistent with their respective policies to hold in confidence the affairs of
its customers, no Commitment Party Group will furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter to any other companies, or use such information in connection with the
performance by such Commitment Party Group of services for any other companies.
Furthermore, you acknowledge that no Commitment Party Group and none of their
respective affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

Each Commitment Party Group may have economic interests that conflict with
yours, or those of your equity holders and/or affiliates. You agree that each
Commitment Party Group will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letters or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Commitment Party Group and you or
your equity holders or affiliates. You acknowledge and agree that the
transactions contemplated by this Commitment Letter and the Fee Letters
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Commitment Party Groups, on the
one hand, and you on the other, and in connection therewith and with the process
leading thereto, (i) no Commitment Party Group has assumed (A) an advisory or
fiduciary responsibility in favor of you or your equity holders or affiliates
with respect to the financing transactions contemplated hereby, or in each case,
the exercise of rights or remedies with respect thereto or the process leading
thereto (irrespective of whether such Commitment Party has advised, is currently
advising or will advise you, your equity holders or your affiliates on other
matters) or any other obligation to you except the obligations expressly set
forth in this Commitment Letter and the Fee Letters and (ii) each Commitment
Party Group is acting solely as a principal and not as the agent or fiduciary of
you, your management, equity holders, affiliates, creditors or any other person.
You acknowledge and agree that you have consulted your own legal and financial
advisors to the extent you deemed appropriate and that you are responsible for
making your own independent judgment with

 

11



--------------------------------------------------------------------------------

respect to such transactions and the process leading thereto. You agree that you
will not claim that any Commitment Party Group has rendered advisory services of
any nature or respect, other than as may be mutually agreed, or owes you a
fiduciary or similar duty, in connection with such transactions or the process
leading thereto.

In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning you and other companies
that may be the subject of this arrangement (subject to the confidentiality
provisions hereof), and such affiliates will be entitled to the benefits
afforded to the Commitment Parties hereunder.

In addition, please note that each of DBSI and HSBC Securities has been retained
by Parent and/or the Company as financial advisor (each in such capacity, a
“Financial Advisor”) to Parent and/or the Company, as applicable, in connection
with the Acquisition. You agree to such retention, and further agree not to
assert any claim you might allege based on any actual or potential conflicts of
interest that might be asserted to arise or result from, on the one hand, the
engagement of each of the Financial Advisors, and on the other hand, our and our
respective affiliates’ relationships with you as described and referred to
herein.

In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice. Notwithstanding anything herein to the contrary, you (and
each of your employees, representatives and other agents) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the Facilities and all materials of any kind (including opinions or
other tax analyses) that are provided to you relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure will remain subject to the confidentiality provisions hereof (and the
foregoing sentence will not apply) to the extent reasonably necessary to enable
the parties hereto, their respective affiliates, and their respective
affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax treatment” means U.S. federal or state income tax
treatment, and “tax structure” is limited to any facts relevant to the U.S.
federal income tax treatment of the transactions contemplated by this Commitment
Letter but does not include information relating to the identity of the parties
hereto or any of their respective affiliates.

 

9. Miscellaneous.

Each Commitment Party’s commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) the
abandonment or termination of the Acquisition Agreement in accordance with its
terms and (iii) 5:00 p.m. New York time on the six month anniversary of the date
hereof, unless the closing of (x) (A) the relevant Notes Offering or (B) the
relevant Bridge Facility and (y) the relevant Bank Facility, on the terms and
subject to the conditions contained herein, have been consummated on or before
such date. Notwithstanding the foregoing, upon the effectiveness of the
Specified Amendments on or prior to the Amendment Date, the commitments and any
other obligations of the Commitment Parties in respect of the Backstop
Facilities shall permanently, irrevocably and automatically be terminated and
have no further force or effect without any further action by the Commitment
Parties, the Parent or the Company. Subject to the provisions of the next
paragraph and the terms of the Fee Letters, you may terminate this Commitment
Letter and/or each Commitment Party’s commitments hereunder. In addition, each
Commitment Party’s commitments hereunder to provide and arrange the Incremental
Bridge Loans, Secured Bridge Loans and Unsecured Bridge Loans, as applicable,
will be reduced to the extent and in the order of priority described herein by
any issuance of the Securities (in escrow or otherwise).

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 hereof will remain in full force and effect regardless
of whether the definitive Facilities Documentation is

 

12



--------------------------------------------------------------------------------

executed and delivered. The provisions set forth under Sections 5 (including
Annex A), 7 and 8 hereof, this Section 9 and the fee and expense reimbursement
provisions of the Fee Letters will remain in full force and effect
notwithstanding the expiration or termination of this Commitment Letter or the
Commitment Parties’ commitments and agreements hereunder; provided that such
provisions relating to indemnification and reimbursement shall terminate and be
superseded by the terms of the Facilities Documentation to the extent covered
thereby and to the extent such Facilities Documentation becomes effective.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Facilities Documentation
by the parties hereto in a manner consistent with this Commitment Letter, it
being acknowledged and agreed that the commitments provided hereunder by the
Commitment Parties are subject only to the conditions precedent set forth in
Section 2 hereof, in Annexes B, C (solely in the case the Specified Amendment is
obtained), D (solely in the case the Specified Amendment is not obtained) and E
(solely in the case the Specified Amendment is not obtained) under the heading
“Conditions Precedent to Borrowing” and Annex F.

Each party hereto agrees for itself and its affiliates that any suit or
proceeding arising in respect to this Commitment Letter or the Commitment
Parties’ commitments or agreements hereunder or the Fee Letters will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state or federal
court located in the Borough of Manhattan in the City of New York, and each
party hereto agrees to submit to the exclusive jurisdiction of, and to venue in,
such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of either the Commitment Parties’
commitments or agreements or any matter referred to in this Commitment Letter or
the Fee Letters is hereby waived by the parties hereto. This Commitment Letter
and the Fee Letters will be governed by and construed in accordance with the
laws of the State of New York without regard to principles of conflicts of laws;
provided that matters related to (x) any alleged Company Material Adverse Effect
(as defined in the Acquisition Agreement) or exception thereto and (y) the
determination of the accuracy of any Specified Acquisition Agreement
Representation and whether, as a result of any inaccuracy thereof, you have the
right to terminate or abandon your obligations under the Acquisition Agreement
shall, in each case, be interpreted, construed and governed by and in accordance
with the law of the State of Delaware without regard to the conflicts of law
principles thereof to the extent that such principles would direct a matter to
another jurisdiction.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) the Commitment Parties and each Lender may be
required to obtain, verify and record information that identifies the Borrower
and each of the Guarantors, which information includes the name and address of
the Borrower and each of the Guarantors and other information that will allow
the Commitment Parties and each Lender to identify the Borrower and each of the
Guarantors in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for the
Commitment Parties and each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf or tif format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letters are the
only agreements that have been entered into among the parties hereto with
respect to the Facilities and set forth the entire understanding of the parties
with respect thereto and supersede any prior written or oral agreements among
the parties hereto with respect to the Facilities.

 

13



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letters on or before the close of business on February 27, 2015, whereupon
this Commitment Letter and Fee Letters will become binding agreements between
us. If the Commitment Letter and Fee Letters have not been signed and returned
as described in the preceding sentence by such date, this offer will terminate
on such date. We look forward to working with you on this transaction.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

Very truly yours, DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH By: 

/s/ William Frauen

Name: William Frauen Title: Managing Director By: 

/s/ Celine Catherin

Name: Celine Catherin Title: Director DEUTSCHE BANK AG NEW YORK BRANCH By:

/s/ William Frauen

Name: William Frauen Title: Managing Director By:

/s/ Celine Catherin

Name: Celine Catherin Title: Director DEUTSCHE BANK SECURITIES INC. By:

/s/ William Frauen

Name: William Frauen Title: Managing Director By:

/s/ Celine Catherin

Name: Celine Catherin Title: Director

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By: 

/s/ Lex Malas

Name: Lex Malas Title: Head of Capital Financing, North America HSBC BANK CANADA
By:

/s/ Jeffrey B. Allsop

Name: Jeffrey B. Allsop Title: EVP and Managing Director, Head of Global
Banking, Canada By:

/s/ Annie Hoole

Name: Annie Hoole Title: Director THE HONGKONG AND SHANGHAI BANKING CORPORATION
LIMITED By:

/s/ David Morton

Name: David Morton Title: Regional Head of Credit & Lending Asia-Pacific HSBC
SECURITIES (USA) INC. By:

/s/ Lex Malas

Name: Lex Malas Title: Head of Capital Financing, North America

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By: 

/s/ Timothy Dilworth

Name: Timothy Dilworth Title: Managing Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD. By:

/s/ Scott O’Connell

Name: Scott O’Connell Title: Director

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

DNB CAPITAL LLC By: 

/s/ Geshu Sugandh

Name: Geshu Sugandh Title: First Vice President By:

/s/ Caroline Adams

Name: Caroline Adams Title: First Vice President DNB MARKETS, INC. By:

/s/ Daniel M. Hochstadt

Name: Daniel M. Hochstadt Title: Managing Director By:

/s/ Theodore S. Jadick, Jr.

Name: Theodore S. Jadick, Jr. Title: President and CEO, DNB Markets, Inc.

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

SUNTRUST BANK By: 

/s/ Christopher L. Wood

Name: Christopher L. Wood Title: Managing Director SUNTRUST ROBINSON HUMPHREY,
INC. By:

/s/ Richard Velloff

Name: Richard Velloff Title: Director

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE: VALEANT PHARMACEUTICALS
INTERNATIONAL, INC. By: 

/s/ Howard B. Schiller

Name: Howard B. Schiller Title: Executive Vice President and Chief Financial
Officer VALEANT PHARMACEUTICALS INTERNATIONAL By:

/s/ Howard B. Schiller

Name: Howard B. Schiller Title: Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

If Specified Amendment is obtained on or prior to the Amendment Date:

 

Institution

   Incremental Term A
Facility      Incremental Term B
Facility      Incremental Bridge
Facility  

Deutsche Bank AG New York Branch

   $ 333,333,333.34       $ 1,516,666,666.67         N/A   

Deutsche Bank AG Cayman Islands Branch

     N/A         N/A       $ 3,200,000,000.00   

HSBC Bank USA, National Association

   $ 202,333,333.33       $ 925,333,333.34       $ 1,838,666,666.67   

HSBC Bank Canada

   $ 101,000,000.00       $ 463,333,333.33       $ 919,000,000   

The Hongkong and Shanghai Banking Corporation Limited

   $ 30,000,000.00       $ 128,000,000.00       $ 442,333,333.33   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 177,777,777.78       $ 808,888,888.89       $ 1,706,666,666.67   

DNB Capital LLC

   $ 111,111,111.11       $ 505,555,555.55       $ 1,066,666,666.66   

SunTrust Bank

   $ 44,444,444.44       $ 202,222,222.22       $ 426,666,666.67      

 

 

    

 

 

    

 

 

 

Total

$ 1,000,000,000    $ 4,550,000,000    $ 9,600,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

If Specified Amendment is not obtained on or prior to the Amendment Date:

 

Institution

  Backstop Term
A Facility     Backstop Dollar
Term B Facility     Backstop Euro
Term B Facility     Backstop
Revolving
Facility     Secured Dollar
Bridge Facility     Secured Euro
Bridge Facility     Unsecured Dollar
Bridge Facility     Unsecured Euro
Bridge Facility  

Deutsche Bank AG New York Branch

  $ 916,666,666.67      $ 2,316,666,666.67      $ 500,000,000.00      $
166,666,666.67        N/A        N/A        N/A        N/A   

Deutsche Bank AG Cayman Islands Branch

    N/A        N/A        N/A        N/A      $ 183,333,333.34      $
166,666,666.67      $ 2,783,333,333.34      $ 466,666,666.67   

HSBC Bank USA, National Association

  $ 202,333,333.33      $ 925,333,333.33        N/A        N/A        N/A       
N/A      $ 1,872,333,333.33        N/A   

HSBC Bank Canada

    N/A      $ 563,666,666.67        N/A        N/A        N/A        N/A      $
469,666,666.67      $ 466,666,666.67   

The Hongkong and Shanghai Banking Corporation Limited

  $ 714,333,333.34      $ 827,666,666.67      $ 500,000,000.00      $
166,666,666.67      $ 183,333,333.33      $ 166,666,666.67      $ 441,333,333.34
       N/A   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

  $ 488,888,888.89      $ 1,235,555,555.56      $ 266,666,666.67      $
88,888,888.89      $ 97,777,777.78      $ 88,888,888.89      $ 1,484,444,444.44
     $ 248,888,888.89   

DNB Capital LLC

  $ 305,555,555.55      $ 772,222,222.22      $ 166,666,666.67      $
55,555,555.55      $ 61,111,111.11      $ 55,555,555.55      $ 927,777,777.77   
  $ 155,555,555.55   

SunTrust Bank

  $ 122,222,222.22      $ 308,888,888.88      $ 66,666,666.66      $
22,222,222.22      $ 24,444,444.44      $ 22,222,222.22      $ 371,111,111.11   
  $ 62,222,222.22     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

$ 2,750,000,000    $ 6,950,000,000    $ 1,500,000,000    $ 500,000,000    $
550,000,000    $ 500,000,000    $ 8,350,000,000    $ 1,400,000,000     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Annex A

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of Parent, the Company
or the Target in connection with or as a result of either this arrangement or
any matter referred to in this Commitment Letter or the Fee Letters (together,
the “Letters”), Parent and the Company, jointly and severally, agree to
periodically reimburse each Commitment Party for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith. Parent and the Company, jointly and severally, also agree
to indemnify and hold each Commitment Party harmless against any and all losses,
claims, damages or liabilities to any such person in connection with or as a
result of either this arrangement or any matter referred to in the Letters
(whether or not such investigation, litigation, claim or proceeding is brought
by you, your equity holders or creditors or an indemnified person and whether or
not any such indemnified person is otherwise a party thereto), except to the
extent that such loss, claim, damage or liability (x) has been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of such Commitment Party in
performing the services that are the subject of the Letters or (ii) a material
breach of the obligations of such Commitment Party under the Letters or (y) has
resulted from any dispute solely among the Commitment Parties not arising from
any act or omission by Parent, Company, or any of their affiliates, other than
any proceeding against an indemnified person in its role as agent or arranger.
If for any reason the foregoing indemnification is unavailable to any Commitment
Party or insufficient to hold it harmless, then Parent and the Company, jointly
and severally, will contribute to the amount paid or payable by the Commitment
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect the relative economic interests of (i) Parent, the
Company and their respective affiliates, shareholders, partners, members or
other equity holders on the one hand and (ii) the Commitment Parties on the
other hand in the matters contemplated by the Letters as well as the relative
fault of (i) Parent, the Company and their respective affiliates, shareholders,
partners, members or other equity holders and (ii) the Commitment Parties with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of Parent and the Company under this paragraph will be in addition
to any liability which Parent and the Company may otherwise have, will extend
upon the same terms and conditions to any affiliate of a Commitment Party and
the partners, members, directors, agents, employees and controlling persons (if
any), as the case may be, of such Commitment Party and any such affiliate (the
Commitment Parties and each such affiliate and person, and the respective
successors, assigns, heirs and personal representatives thereof, each, an
“indemnified party” and, collectively, the “indemnified parties”), and will be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of Parent, the Company, each Commitment Party, any such
affiliate and any such person. Each of Parent and the Company also agrees that
no indemnified party will have any liability based on its or their exclusive or
contributory negligence or otherwise to Parent, the Company or any person
asserting claims on behalf of or in right of Parent, the Company or any other
person in connection with or as a result of either this arrangement or any
matter referred to in the Letters, except to the extent that any losses, claims,
damages, liabilities or expenses incurred by Parent or the Company have been
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
indemnified party in performing the services that are the subject of the
Letters; provided, however, that in no event will such indemnified party or such
other parties have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of such indemnified party’s
or such other parties’ activities related to the Letters.

Notwithstanding anything to the foregoing, no indemnified party will be liable
to you or any other person for damages arising from the use by others of any
information obtained through the internet or an electronic platform except
solely to you, and then solely to the extent such damages shall have resulted
from the gross negligence or willful misconduct of such indemnified party or its
related parties (as found by a final, non-appealable judgment of a court of
competent jurisdiction).



--------------------------------------------------------------------------------

Neither Parent nor the Company will be required to indemnify any Commitment
Parties for any amount paid or payable by such Commitment Party in the
settlement of any action, proceeding or investigation without such party’s
consent, which consent will not be unreasonably withheld or delayed; provided
that the foregoing indemnity will apply to any such settlement in the event that
Parent and/or the Company, as applicable, was offered the ability to assume the
defense of the action that was the subject matter of such settlement and elected
not to so assume. The provisions of this Annex A will survive any termination or
completion of the arrangement provided by the Letters.



--------------------------------------------------------------------------------

Annex B

Summary of the Bank Facilities

This Summary outlines certain terms of the Bank Facilities referred to in the
Commitment Letter, of which this Annex B is a part. Certain capitalized terms
used herein are defined in the Commitment Letter or in the Credit Agreement (as
defined below), as applicable.

 

Borrower: Valeant Pharmaceuticals International, Inc. (the “Borrower”).
Guarantors: The guarantors (the “Guarantors”) of the Borrower’s obligations
under the Third Amended and Restated Credit and Guaranty Agreement, dated as of
February 13, 2012 (as amended, amended and restated or supplemented from time to
time, the “Existing Credit Agreement”), by and among the Borrower, certain
subsidiaries of the Borrower as guarantors, the various lenders, issuing banks
and agents party thereto and Barclays Bank PLC (as successor to Goldman Sachs
Lending Partners LLC), as administrative agent and collateral agent. In
addition, after consummation of the Acquisition, the entity previously
identified to the Arrangers as “Sun” (“Target”) and certain of its existing
subsidiaries will Guarantee all obligations under the Existing Credit Agreement,
including, without limitation, in respect of the Incremental Term Facilities
only as required by, and within the timeframes required by the Existing Credit
Agreement. Purpose/Use of Proceeds: The proceeds of the borrowings under the (i)
Incremental Term Facilities or the Backstop Term Facilities (as defined below),
as applicable, will be used to finance a portion of the cash consideration for
the Acquisition, the Refinancing and all fees and expenses in connection with
the Acquisition and the Refinancing, including any related premiums payable
(such fees and expenses, the “Transaction Expenses”); provided that the proceeds
of the Incremental Delayed Draw Loans (as defined below) or the Backstop Delayed
Draw Loans (as defined below), as applicable, shall be used to pay the
Convertibles Redemption. The Backstop Revolving Facility will be made available
after the Closing Date for general corporate purposes of the Borrower,
including, without limitation, permitted acquisitions.

 

[Annex B-1]



--------------------------------------------------------------------------------

Joint Lead Arrangers and Joint Bookrunners: Deutsche Bank Securities Inc.
(“DBSI”), HSBC Securities (USA) Inc. (“HSBC Securities”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”), DNB Markets, Inc. (“DNB Markets”) and
SunTrust Robinson Humphrey, Inc. (“STRH”), in their capacities as Joint Lead
Arrangers and Joint Bookrunners (the “Lead Arrangers” or the “Arrangers”). Bank
Administrative Agent: (a) If the Incremental Term Facilities are obtained,
Barclays Bank PLC, in its capacity as Administrative Agent under the Existing
Credit Agreement or (b) if the Backstop Bank Facilities are obtained, a Backstop
Bank Lender mutually agreed between the Lead Arrangers and the Borrower (in each
case, the “Bank Administrative Agent”). Syndication Agents: DBSI and HSBC
Securities, in their capacities as Syndication Agents (the “Syndication
Agents”). Co-Documentation Agents: DBSI, HSBC Securities, BTMU, DNB Markets and
SunTrust, in their capacities as Co-Documentation Agents (the “Documentation
Agents”). Incremental Term Loan Facility: If the Specified Amendment is obtained
prior to the Amendment Date, pursuant to the Existing Credit Agreement, an
incremental term loan facility consisting of: (a) Tranche A New Term Loans (the
“Incremental Term A Facility”) denominated in dollars in an aggregate principal
amount of $1,000 million; and (b) Tranche B New Term Loans denominated in
dollars in an aggregate principal amount of $4,550 million (the “Incremental
Term B Facility” and, collectively with the Incremental Term A Facility, the
“Incremental Term Loans” and the “Incremental Term Facilities”), of which (i) up
to $1,950 million will be available on the Closing Date to fund, in part, the
Acquisition, the Refinancing and the Transaction Expenses, and (ii) $2,600
million will be available on a delayed-draw basis from time to time (such
amount, the “Incremental Delayed Draw Loans”) as requested by the Borrower (each
such date, an “Incremental Delayed Draw Funding Date”) no later than the date
that is 60 days after the Closing Date (the “Incremental Delayed Draw
Termination Date”). Backstop Bank Facilities: If the Specified Amendment is not
obtained prior to the Amendment Date: (a) (i) a tranche A term loan facility
denominated in dollars in an aggregate principal amount of $2,750 million (the
“Backstop

 

[Annex B-2]



--------------------------------------------------------------------------------

Term A Facility”), (ii) a tranche B term loan facility denominated in dollars in
an aggregate principal amount of $6,950 million (the “Backstop Dollar Term B
Facility”), of which (1) up to $4,350 million will be available on the Closing
Date to fund, in part, the Acquisition, the Refinancing and the Transaction
Expenses and (2) $2,600 million will be available on a delayed draw basis from
time to time (the “Backstop Delayed Draw Loans”) as requested by the Borrower
(each such date, a “Backstop Delayed Draw Funding Date”) no later than the date
that is 60 days after the Closing Date (the “Backstop Delayed Draw Termination
Date”) and (iii) a tranche B term loan facility denominated in Euros in an
aggregate principal amount of the Euro equivalent of $1,500 million (the
“Backstop Euro Term B Facility” and, together with the Backstop Dollar Term B
Facility, the “Backstop Term B Facility”; the Backstop Term A Facility and the
Backstop Term B Facility are referred to collectively as the “Backstop Term
Facilities”); and (b) a revolving credit facility denominated in dollars in an
aggregate principal amount of $500 million (the “Backstop Revolving Facility”,
and together with the Backstop Term Facilities, the “Backstop Bank Facilities”).
Closing Date: The date on which the borrowings under the Incremental Term
Facilities (other than the Incremental Delayed Draw Loans) or the Backstop Term
Facilities (other than the Backstop Delayed Draw Loans), as the case may be, are
made and the Acquisition is consummated (the “Closing Date”). Availability:
Loans under the Incremental Term A Facility or the Backstop Term A Facility, as
the case may be, shall be made in a single borrowing on the Closing Date. Loans
under the Incremental Term B Facility (other than the Incremental Delayed Draw
Loans) or the Backstop Term B Facility (other than the Backstop Delayed Draw
Loans), as the case may be, shall be available to be drawn in a single borrowing
on the Closing Date. The Incremental Delayed Draw Loans or the Backstop Delayed
Draw Loans, as applicable, shall be available to be drawn in multiple borrowings
(in minimum amounts to be agreed) on each Incremental Delayed Draw Funding Date
or Backstop Delayed Draw Funding Date, respectively. Loans under the Backstop
Revolving Facility shall be available after the Closing Date and at any time
prior to the final maturity of the Backstop Revolving Facility. Incremental Term
Facilities Maturity: (a) With respect to the Incremental Term A Facility, the 5
year anniversary of the Closing Date; and (b) with respect to the Incremental
Term B Facility, the 7 year anniversary of the Closing Date.

 

[Annex B-3]



--------------------------------------------------------------------------------

Backstop Term Facilities Maturity: (a) With respect to the Backstop Term A
Facility, the 5 year anniversary of the Closing Date; (b) with respect to the
Backstop Term B Facility, the 7 year anniversary of the Closing Date; and (c)
with respect to the Backstop Revolving Facility, the 5 year anniversary of the
Closing Date. Incremental Term Facilities Amortization: The outstanding
principal amount of the Incremental Term A Facility will be payable in equal
quarterly amounts equal to (i) 5% per annum in the first year following the
Closing Date, (ii) 10% per annum in the second year following the Closing Date,
(iii) 20% per annum in the third year following the Closing Date, (iv) 20% per
annum in the fourth year following the Closing Date and (v) 20% per annum in the
fifth year following the Closing Date, in each case, in respect of the original
principal amount of the Term A Facility, with the remaining balance due at the
maturity of the Term A Facility. The outstanding principal amount of the
Incremental Term B Facility made on the Closing Date and the outstanding
principal amount of the Incremental Delayed Draw Loans will be payable in equal
quarterly amounts of 1% per annum in respect of the original principal amount of
the Incremental Term B Facility made on the Closing Date and the original
principal amount of the Incremental Delayed Draw Loans made on the applicable
Incremental Delayed Draw Funding Date, with the remaining balance due at the
maturity of the Incremental Term B Facility. Backstop Bank Facilities
Amortization: The outstanding principal amount of the Backstop Term A Facility
will be payable in equal quarterly amounts equal to (i) 5% per annum in the
first year following the Closing Date, (ii) 10% per annum in the second year
following the Closing Date, (iii) 20% per annum in the third year following the
Closing Date, (iv) 20% per annum in the fourth year following the Closing Date
and (v) 20% per annum in the fifth year following the Closing Date, in each
case, in respect of the original principal amount of the Backstop Term A
Facility, with the remaining balance due at the maturity of the Backstop Term A
Facility. The outstanding principal amount of the Backstop Term B Facility made
on the Closing Date and the outstanding principal amount of the Backstop Delayed
Draw Loans will be payable in equal quarterly amounts of 1% per annum in respect
of the

 

[Annex B-4]



--------------------------------------------------------------------------------

original principal amount of the Backstop Term B Facility made on the Closing
Date and the original principal amount of the Backstop Delayed Draw Loans made
on the applicable Backstop Delayed Draw Funding Date, with the remaining balance
due at the maturity of the Backstop Term B Facility. There shall be no
amortization in respect of loans under the Backstop Revolving Facility (such
loans, the “Backstop Revolving Loans”). Incremental Term Facilities Interest
Rate: With respect to the Incremental Term A Facility, as set forth in the table
attached hereto as Exhibit 1 to Annex B. All amounts outstanding under the
Incremental Term B Facility will bear interest, at the Borrower’s option, (a) at
the Base Rate plus 2.50% per annum; or (b) at the reserve Adjusted Eurodollar
Rate plus 3.50% per annum (the “Incremental Term B Facility Interest Rate”).
Backstop Facilities Interest Rate: With respect to the Backstop Term A Facility,
as set forth in the table attached hereto as Exhibit 1 to Annex B. All amounts
outstanding under the Backstop Dollar Term B Facility will bear interest, at the
Borrower’s option, (a) at the Base Rate plus 2.75% per annum; or (b) at the
reserve Adjusted Eurodollar Rate plus 3.75% per annum (the “Backstop Dollar Term
B Facility Interest Rate”). All amounts outstanding under the Backstop Euro Term
B Facility will bear interest at the reserve Adjusted EURIBOR rate plus 3.75%
per annum. With respect to the Backstop Revolving Facility, as set forth in the
table attached hereto as Exhibit 1 to Annex B. As used herein, the terms “Base
Rate” and “Adjusted Eurodollar Rate” will have the meanings assigned to such
terms in the Existing Credit Agreement, and the basis for calculating accrued
interest and the interest periods for loans bearing interest at the Adjusted
Eurodollar Rate will be as calculated in the Existing Credit Agreement, subject,
solely in the case of the Incremental Term B Facility or the Backstop Dollar
Term B Facility, as the case may be, to an Adjusted Eurodollar Rate “floor” of
0.75% per annum and a Base Rate “floor” of 1.75% per annum. As used herein, the
term “Adjusted EURIBOR” is the London interbank offered rate for Euro deposits
for purposes of providing quotations of interest rates applicable to Euro
deposits in the London interbank market, and subject, solely in the case of the
Backstop Euro Term B Facility, to a floor of 0.75% per annum.

 

[Annex B-5]



--------------------------------------------------------------------------------

Incremental Delayed Draw Fee: Commencing 30 days after the first date the
Incremental Term B Facility has been allocated, and ending on the earlier of the
final Incremental Delayed Draw Funding Date and the Incremental Delayed Draw
Termination Date, a commitment fee equal to the Incremental Term B Facility
Interest Rate shall be calculated based on the actual daily unused portion of
the Incremental Term B Facility. Such fee shall be payable on the applicable
Incremental Delayed Draw Funding Date (with respect to Incremental Delayed Draw
Loans made on such date) and on the Incremental Delayed Draw Termination Date
(with respect to the unused portion of the Incremental Term B Facility remaining
on such date). Backstop Delayed Draw Fee: Commencing 30 days after the first
date the Backstop Dollar Term B Facility has been allocated, and ending on the
earlier of the final Backstop Delayed Draw Funding Date and the Backstop Delayed
Draw Termination Date, a commitment fee equal to the Backstop Dollar Term B
Facility Interest Rate shall be calculated based on the actual daily unused
portion of the Backstop Term B Facility. Such fee shall be payable on the
applicable Backstop Delayed Draw Funding Date (with respect to Backstop Delayed
Draw Loans made on such date) and on the Backstop Delayed Draw Termination Date
(with respect to the unused portion of the Backstop Term B Facility remaining on
such date). Interest Payments: Shall be made in a manner that is identical to
the interest payment provisions applicable (i) with respect to the Incremental
Term A Facility or the Backstop Term A Facility, as the case may be, to the
existing Tranche A Term Loans as set forth in the Credit Agreement and (ii) with
respect to the Incremental Term B Facility and the Backstop Term B Facility, as
the case may be, to the existing Tranche B Term Loans as set forth in the Credit
Agreement. Mandatory and Voluntary Prepayments: Subject to the next paragraph,
identical to the prepayment provisions in respect of (i) the Incremental Term A
Facility or the Backstop Term A Facility, as the case may be, the existing
Tranche A Term Loans as set forth in the Existing Credit Agreement and (ii) the
Incremental Term B Facility or the Backstop Term B Facility, as the case may be,
the existing Tranche B Term Loans as set forth in the Credit Agreement. Optional
prepayments of the Incremental Term B Facility or the Backstop Term B Facility,
as the case may be, from the proceeds of a Repricing Transaction shall be
subject to a “Soft-Call Premium”.

 

[Annex B-6]



--------------------------------------------------------------------------------

Soft-Call Premium: The Incremental Term B Facility or Backstop Term B Facility,
as the case may be, will include a requirement that the Borrower pay a premium
of one percent (1%) of the principal amount of the affected loans in connection
with any Repricing Transaction (as defined below) occurring during the period
commencing on the date of entering into the Incremental Term Facilities or
Backstop Term B Facility, as applicable, on the Closing Date, and ending on the
six month anniversary of the Closing Date. “Repricing Transaction” shall mean
(a) any prepayment or repayment of loans under the Incremental Term B Facility
or Backstop Term B Facility, as applicable, with the proceeds of, or any
conversion of loans under the Incremental Term B Facility or Backstop Term B
Facility, as applicable, into, any new or replacement tranche of term loans or
credit facility indebtedness incurred for the primary purpose of reducing the
“yield” applicable to the loans under the Incremental Term B Facility or
Backstop Term B Facility, as the case may be, and (b) any amendment to the loans
under the Incremental Term B Facility or Backstop Term B Facility, as
applicable, the primary purpose of reducing the “yield” on such loans; provided
that a Repricing Transaction shall not include any amendment, prepayment,
repayment or repricing made in connection with a Permitted Acquisition (as
defined in the Existing Credit Agreement). Security: Identical to the security
provisions in respect of the existing Term Loans as set forth in the Existing
Credit Agreement and the other Credit Documents, except as otherwise agreed. The
Collateral will secure the Incremental Term Loans under the Incremental Term
Facilities or the loans under the Backstop Bank Facilities, as the case may be,
on a pari passu basis with the existing Term Loans under the Existing Credit
Agreement. Documentation, Covenants, Events of Default, Other Provisions: Unless
otherwise specified in this Annex B, the definitive documentation will contain
covenants, events of default and other provisions relating to the Incremental
Term Facilities (such documentation, the “Incremental Term Facilities
Documentation”) or the Backstop Bank Facilities (such documentation, the
“Backstop Bank Facilities Documentation”, it being agreed the Backstop Bank
Facilities Documentation may take the form of an amendment and restatement of
the Existing Credit Agreement), as the case may be, which will be identical to
those applicable to the Term Loans (and, in the case of the Backstop Revolving
Facility, if applicable, the Revolving Loans) under the Existing Credit
Agreement and incorporating the Specified Amendment; provided that it shall be
an Event of Default if the Acquisition is consummated pursuant to the Tender
Offer and the Merger is not consummated within 1 business day after the Closing
Date.

 

[Annex B-7]



--------------------------------------------------------------------------------

The Incremental Term A Facility shall be established as new Series A-4 Tranche A
Term Loans under the Existing Credit Agreement. Conditions Precedent to
Borrowing on the Closing Date: The several obligations of the Lenders to make
Incremental Term Loans or the loans under the Backstop Bank Facilities, as
applicable, to the Borrower on the Closing Date will be subject to the
conditions precedent referred to in Section 2 of the Commitment Letter and those
listed on Annex F attached to the Commitment Letter. Conditions to All
Borrowings: The making of each extension of credit under the Incremental Term
Facilities or the Backstop Bank Facilities will be subject to (a) prior written
notice of borrowing, (b) the accuracy of representations and warranties that are
qualified by materiality and the accuracy in all material respects of the
representations and warranties not so qualified (subject to the limitations set
forth in the Commitment Letter) and (c) after the Closing Date, the absence of
any default or event of default. Notwithstanding the foregoing, the making of
any Incremental Delayed Draw Loan or Backstop Delayed Draw Loan shall be subject
solely to (i) the delivery of prior written notice of borrowing and (ii)
certification that the proceeds of any Incremental Delayed Draw Loan or Backstop
Delayed Draw Loan shall be used solely to finance the Convertibles Redemption.
Incremental Financial Covenants: Identical to the financial covenants applicable
to Loans in the Existing Credit Agreement, as amended pursuant to the Specified
Amendment. Backstop Bank Facilities Financial Covenants: Maximum net Secured
Leverage Ratio (as defined in the Existing Credit Agreement) of 3.50 to 1.00.
Minimum Interest Coverage Ratio (as defined in the Credit Agreement) of 2.25 to
1.00. Governing Law: New York. Counsel to the Lead Arrangers: Cahill Gordon &
Reindel LLP.

 

[Annex B-8]



--------------------------------------------------------------------------------

Exhibit 1 to Annex B

Incremental Term A Facility

The Incremental Term A Facility will bear interest initially, at the Borrower’s
option, (a) at the Base Rate plus 1.25% per annum; or (b) Adjusted Eurodollar
Rate plus 2.25% per annum. From and after the delivery by the Borrower to the
Bank Administrative Agent of financial statements for the first full fiscal
quarter ended after the Closing Date, the Incremental Term A Facility will bear
interest at the percentages per annum set forth in the following table based
upon the Leverage Ratio of the Borrower, as of the last day of the most recently
ended fiscal quarter for which financial statements were required to have been
delivered pursuant to Section 5.1(a) or (b) of the Credit Agreement, as
applicable.

Incremental Term A Facility Pricing Table

 

Pricing
Level

  

Leverage Ratio

   Eurodollar
Rate Loans     Base Rate
Loans   I    > 4.0 to 1.0      2.25 %      1.25 %  II   
£ 4.0 to 1.0 but > 3.25 to 1.0      2.00 %      1.00 %  III    £ 3.25 to 1.0   
  1.75 %      0.75 % 

Backstop Term A Facility

The Backstop Term A Facility will bear interest initially, at the Borrower’s
option, (a) at the Base Rate plus 1.50% per annum; or (b) Adjusted Eurodollar
Rate plus 2.50% per annum. From and after the delivery by the Borrower to the
Bank Administrative Agent of financial statements for the first full fiscal
quarter ended after the Closing Date, Backstop Term A Facility, as applicable,
will bear interest at the percentages per annum set forth in the following table
based upon the Leverage Ratio of the Borrower, as of the last day of the most
recently ended fiscal quarter for which financial statements were required to
have been delivered pursuant to Section 5.1(a) or (b) of the Credit Agreement,
as applicable.

Backstop Term A Facility Pricing Table

 

Pricing
Level

  

Leverage Ratio

   Eurodollar
Rate Loans     Base Rate
Loans   I    > 4.0 to 1.0      2.50 %      1.50 %  II   
£ 4.0 to 1.0 but > 3.25 to 1.0      2.25 %      1.25 %  III    £ 3.25 to 1.0   
  2.00 %      1.00 % 

Backstop Revolving Facility

The Backstop Revolving Loans will bear interest initially, at the Borrower’s
option, (a) at the Base Rate plus 1.50% per annum; or (b) Adjusted Eurodollar
Rate plus 2.50% per annum. From and after the delivery by the Borrower to the
Bank Administrative Agent of financial statements for the first full fiscal
quarter ended after the Closing Date, the Backstop Revolving Facility will bear
interest at the percentages per annum set forth in the following table based
upon the Leverage Ratio of the Borrower, as of the last day of the most recently
ended fiscal quarter for which financial statements were required to have been
delivered pursuant to Section 5.1(a) or (b) of the Credit Agreement, as
applicable.

 

[Exhibit 1 to Annex B]



--------------------------------------------------------------------------------

Backstop Revolving Facility Pricing Table

 

Pricing
Level

  

Leverage Ratio

   Eurodollar
Rate Loans     Base Rate
Loans   I    > 4.0 to 1.0      2.50 %      1.50 %  II   
£ 4.0 to 1.0 but > 3.25 to 1.0      2.25 %      1.25 %  III    £ 3.25 to 1.0   
  2.00 %      1.00 % 

 

[Exhibit 1 to Annex B]



--------------------------------------------------------------------------------

Annex C

Summary of the Incremental Bridge Facility

This Summary outlines certain terms of the Incremental Bridge Facility referred
to in the Commitment Letter, of which this Annex C is a part. Certain
capitalized terms used herein are defined in the Commitment Letter.

 

Borrower: The Borrower under the Incremental Term Facilities. Guarantors: The
Guarantors (as defined in Annex B to the Commitment Letter) will guarantee (the
“Guarantee”) all obligations of the Borrower under the Incremental Bridge
Facility. In addition, upon consummation of the Acquisition, Target (as defined
in Annex B to the Commitment Letter) and its subsidiaries that would otherwise
become guarantors under the Existing Credit Agreement will guarantee all
obligations in respect of the Incremental Bridge Facility. Joint Lead Arrangers
and Joint Bookrunners: DBSI, HSBC Securities, BTMU, DNB Markets and STRH in
their capacities as Joint Lead Arrangers and Joint Bookrunners (the “Incremental
Bridge Lead Arrangers” or, the “Arrangers”). Syndication Agents: DBSI and HSBC
Securities, in their capacities as Syndication Agents (the “Syndication
Agents”). Co-Documentation Agents: DBSI, HSBC Securities, BTMU, DNB Markets and
SunTrust, in their capacities as Co-Documentation Agents (the “Documentation
Agents”). Bridge Administrative Agent: DB Cayman (the “Incremental Bridge
Administrative Agent”). Lenders: DB Cayman, HSBC Bank, HSBC Canada, HSBCL, BTMU,
DNB Capital LLC (“DNB”) and SunTrust and and/or other financial institutions
selected by the Incremental Bridge Lead Arrangers in consultation with the
Borrower (excluding any Disqualified Lenders) (each, a “Lender” and,
collectively, the “Lenders”). Amounts of Bridge Loans: Unsecured senior
increasing rate bridge loans (the “Incremental Bridge Loans”) under a new senior
unsecured credit facility (the “Incremental Bridge Facility”) in an aggregate
principal amount equal to $9,600 million less the gross proceeds from the sale
of Incremental Notes issued on or prior to the Closing Date. Closing Date: The
date on which Incremental Bridge Loans are made and the Acquisition is
consummated (the “Incremental Bridge Closing Date”).



--------------------------------------------------------------------------------

Ranking: The Incremental Bridge Loans, the Guarantee and all obligations with
respect thereto will be senior unsecured obligations and rank pari passu in
right of payment with all of the Borrower’s and the Guarantors’ existing and
future senior obligations (including the obligations under the Existing Credit
Agreement). Maturity: All Incremental Bridge Loans will mature on the first
anniversary of the Incremental Bridge Closing Date (the “Incremental Bridge
Maturity Date”). On the Incremental Bridge Maturity Date, any Incremental Bridge
Loan that has not been previously repaid in full will be automatically converted
into a senior unsecured term loan (an “Incremental Extended Term Loan”) that is
due on the date that is 8 years after the Incremental Bridge Closing Date. The
date on which Incremental Bridge Loans are converted into Incremental Extended
Term Loans is referred to as the “Incremental Conversion Date”. On the
Incremental Conversion Date, and on the 15th calendar day of each month
thereafter (or the immediately succeeding business day if such calendar day is
not a business day), at the option of the applicable Lender or Lenders,
Incremental Extended Term Loans may be exchanged in whole or in part for senior
unsecured exchange notes (the “Incremental Exchange Notes”) in a principal
amount equal to the principal amount of the applicable Incremental Exchange
Notes so exchanged and having the same maturity date as such Incremental
Extended Term Loans so exchanged; provided, that (i) no Incremental Exchange
Notes shall be issued until the Borrower shall have received requests to issue
at least $100.0 million in aggregate principal amount of Incremental Exchange
Notes and (ii) no subsequent Incremental Exchange Notes shall be issued until
the Borrower shall have received additional requests to issue at least $100.0
million in aggregate principal amount of additional Incremental Exchange Notes.
The Incremental Extended Term Loans will be governed by the provisions of the
Incremental Bridge Facility Documentation (as defined below) and will have the
same terms as the Incremental Bridge Loans except as expressly set forth on
Exhibit 1 to this Annex C. The Incremental Exchange Notes will be issued
pursuant to indentures (the “Incremental Indentures”) that will have the terms
set forth on Exhibit 2 to this Annex C. The Incremental Bridge Loans, the
Incremental Extended Term Loans and the Incremental Exchange Notes shall be pari
passu for all purposes. Demand Failure Event: Any failure to comply with the
terms of an Incremental Bridge Takeout Notice (as defined in the Fee Letters)
for any reason will be deemed to be an “Incremental Bridge Takeout Demand
Failure Event” (as defined in the Fee Letters) under the Incremental Bridge
Facility Documentation (as defined below).

 

[Annex C-2]



--------------------------------------------------------------------------------

Interest Rate: Until the earlier of (i) the Incremental Bridge Maturity Date or
(ii) the occurrence of an Incremental Bridge Takeout Demand Failure Event (such
earlier date, the “Incremental Conversion Date”), the Incremental Bridge Loans
will bear interest at a floating rate, reset quarterly, as follows: (x) for the
first 90 day period commencing on the Incremental Bridge Closing Date, the
Incremental Bridge Loans will bear interest at a rate per annum equal to the
reserve Adjusted Eurodollar Rate (subject to a reserve Adjusted Eurodollar Rate
floor of 1.00% per annum), plus 575 basis points (collectively, the “Incremental
Bridge LIBOR Rate”) and (y) thereafter, interest on the Incremental Bridge Loans
will be payable at a floating per annum rate equal to the Incremental Bridge
LIBOR Rate during the prior 90 day period, in each case plus the Incremental
Bridge Spread, reset at the beginning of each subsequent 90 day period. The
“Incremental Bridge Spread” will initially be 50 basis points (commencing 90
days after the Incremental Bridge Closing Date) and will increase by an
additional 50 basis points every 90 days thereafter. Notwithstanding the
foregoing, at no time will the per annum interest rate on the Incremental Bridge
Loans exceed the Incremental Cap (as defined in the Fee Letters) then in effect
(plus default interest, if any). From and after the Incremental Conversion Date,
the Incremental Bridge Loans will bear interest at a fixed rate equal to the
Incremental Cap (plus default interest, if any). Prior to the Incremental
Conversion Date, interest will be payable at the end of each interest period.
Accrued Interest shall also be payable in arrears on the Incremental Conversion
Date and on the date of any prepayment of the Incremental Bridge Loans. From and
after the Incremental Conversion Date, interest will be payable quarterly in
arrears and on the date of any prepayment of the Incremental Bridge Loans. As
used herein, the term “reserve Adjusted Eurodollar Rate” will have the meaning
customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve Adjusted Eurodollar Rate will be customary and appropriate for
financings of this type. After the occurrence and during the continuance of an
Event of Default, interest on all overdue amounts then outstanding will accrue
at a rate equal to the applicable rate set forth above, plus an additional two
percentage points (2.00%) per annum and will be payable on demand. Amortization:
None.

 

[Annex C-3]



--------------------------------------------------------------------------------

Funding Protection: Customary for transactions of this type, including breakage
costs, gross-up for withholding, compensation for increased costs and compliance
with capital adequacy and other regulatory restrictions. Mandatory Prepayment:
Prior to the Incremental Conversion Date and to the extent permitted by the
Existing Credit Agreement, an amount equal to the amount of the net cash
proceeds to the Borrower, Parent or any subsidiary of Parent (including Target)
from (a) any direct or indirect public offering or private placement of any debt
or equity or equity-linked securities (other than issuances pursuant to employee
stock plans), (b) any future bank borrowings (except borrowings under the
Existing Credit Agreement and under ordinary course local credit lines) and
(c) subject to certain ordinary course exceptions and reinvestment rights, any
future asset sales or receipt of casualty insurance proceeds will be used to
repay the Incremental Bridge Loans, as a result of an asset sale or receipt of
insurance proceeds, in each case at 100% of the principal amount of the
Incremental Bridge Loans prepaid plus accrued interest to the date of
prepayment. Any proceeds from the sale of Incremental Takeout Debt (as defined
in the Fee Letters) funded or purchased by a Lender or one or more of its
affiliates will be applied, first, to refinance the Incremental Bridge Loans
held at that time by such Lender, and second, in accordance with the pro rata
provisions otherwise applicable to prepayments. Except as set forth in the
immediately preceding sentence, mandatory prepayments of the Incremental Bridge
Loans shall be applied ratably among the outstanding Incremental Bridge Loans.
Nothing in these mandatory prepayment provisions will restrict or prevent any
holder of Incremental Bridge Loans from exchanging Incremental Bridge Loans for
Incremental Exchange Notes on or after the first anniversary of the Incremental
Bridge Closing Date. Change of Control: Upon the occurrence of a Change of
Control (to be defined), subject to the Existing Credit Agreement, the Borrower
will be required to prepay in full all outstanding Incremental Bridge Loans at
par plus accrued interest to the date of prepayment, plus with respect to any
Incremental Bridge Loans so prepaid on or after the Incremental Conversion Date,
a 1.0% prepayment premium. Prior to making any such prepayment, the Borrower
will, within 30 days of the Change of Control, repay all obligations under the
Existing Credit Agreement or obtain any required consent of the lenders under
the Existing Credit Agreement to make such prepayment of the Incremental Bridge
Loans. From and after the Incremental Conversion Date, each holder of
Incremental Bridge Loans may elect to accept or waive a prepayment such holder
is otherwise entitled to receive pursuant to this paragraph.

 

[Annex C-4]



--------------------------------------------------------------------------------

Voluntary Prepayment: Prior to the Incremental Conversion Date, Incremental
Bridge Loans may be prepaid, in whole or in part, at the option of the Borrower,
at any time (except as provided below) without premium or penalty, upon five
business days’ written notice, such prepayment to be made at par plus accrued
interest. From and after the Incremental Conversion Date and prior to the
maturity thereof, Incremental Bridge Loans may be prepaid, in whole or in part,
at the option of the Borrower, at any time (except as provided below) upon 3
days’ prior written notice at par plus accrued interest to the date of repayment
plus the Applicable Premium. The “Applicable Premium” will be (i) a make-whole
premium based on the applicable treasury rate plus 50 basis points prior to the
third anniversary of the Incremental Bridge Closing Date, (ii) one-half of the
then-prevailing interest rate on the Incremental Bridge Loans from and including
the third anniversary of the Incremental Bridge Closing Date to and including
the fourth anniversary of the Incremental Bridge Closing Date and
(iii) declining to one-quarter of the then-prevailing interest rate on the
Incremental Bridge Loans on the fourth anniversary of the Incremental Bridge
Closing Date and to zero on the fifth anniversary of the Incremental Bridge
Closing Date. Security: None. Incremental Bridge Facility Documentation: The
Facility Documentation for the Incremental Bridge Facility (the “Incremental
Bridge Facility Documentation”) shall be negotiated in good faith, shall contain
the terms and conditions set forth in this Commitment Letter, including Annex D
and shall be based on the terms of (i) the Existing Credit Agreement
incorporating the Specified Amendment and (ii) the Indenture, dated as of
January 30, 2015, among the Company, Parent, The Bank of New York Mellon Trust
Company, N.A., as trustee, and the Guarantors listed therein (the “Existing
Indenture”), taking into account current market conditions and your and your
subsidiaries’ operational and strategic requirements in light of your and your
subsidiaries’ size, industries, businesses and business practices, operations,
financial accounting and projections (in each case, taking into account the
consummation of the Acquisition), with customary changes to reflect the interim
nature of the Incremental Bridge Facility (collectively, the “Incremental Bridge
Documentation Principles”). The Incremental Bridge Facility Documentation shall
contain only those payments, conditions to borrowing, mandatory prepayments,
representations and warranties, covenants and events of default expressly set
forth in this Annex C, in each case applicable to Parent, the Borrower and their
restricted subsidiaries and with standards, definitions, qualifications,
thresholds, exceptions, “baskets” and grace periods consistent with the
Incremental Bridge Documentation Principles.

 

[Annex C-5]



--------------------------------------------------------------------------------

Representations and Warranties: The Incremental Bridge Facility Documentation
will contain representations and warranties consistent with the Existing Credit
Agreement with changes as are usual and customary for financings of this kind,
consistent with the Incremental Bridge Documentation Principles. Covenants: The
Incremental Bridge Facility Documentation will contain the following covenants:
(a) affirmative covenants consistent with the Existing Credit Agreement with
changes as are usual and customary for financings of this kind, consistent with
the Incremental Bridge Documentation Principles; (b) incurrence-based negative
covenants consistent with the Existing Credit Agreement, with changes as are
usual and customary for financings of this kind consistent with the Incremental
Bridge Documentation Principles; provided that prior to the Incremental
Conversion Date, the restricted payments and debt incurrence covenants in the
Incremental Bridge Facility Documentation shall be more restrictive. There will
not be any financial maintenance covenants in the Incremental Bridge Facility
Documentation. The Incremental Bridge Facility Documentation will contain a
covenant requiring the Borrower to comply with the terms of the Fee Letters,
including any Incremental Take-out Notice (as defined in the Fee Letters) and
any cooperation required in connection therewith. Financial Covenant: None.
Events of Default: The Incremental Bridge Facility Documentation will contain
such events of default as are consistent with the Existing Credit Agreement with
changes as are usual and customary for financings of this kind, consistent with
the Incremental Bridge Documentation Principles. Conditions Precedent to
Borrowing: The several obligations of the Lenders to make, or cause one of their
respective affiliates to make, the Incremental Bridge Loans will be subject to
(i) the conditions precedent referred to in Section 2 of the Commitment Letter
and those listed on Annex F attached to the Commitment Letter and (ii) prior
written notice of borrowing. Assignments and Participations: Each of the Lenders
may assign all or (subject to minimum assignment amount requirements) any part
of its Incremental Bridge Loans to its affiliates (other than natural persons)
or one or more banks, financial institutions or other entities that are
“Eligible Assignees,” as defined in the Incremental Bridge

 

[Annex C-6]



--------------------------------------------------------------------------------

Facility Documentation, that are reasonably acceptable to the Incremental Bridge
Administrative Agent, such consent not to be unreasonably withheld or delayed.
Upon such assignment, such Eligible Assignee will become a Lender for all
purposes under the Incremental Bridge Facility Documentation; provided that
assignments made to affiliates and other Lenders will not be subject to the
above described consent or any minimum assignment amount requirements. A $3,500
processing fee will be required in connection with any such assignment. The
Lenders will also have the right to sell participations, subject to customary
limitations on voting rights, in their respective Incremental Bridge Loans.
Requisite Lenders: Lenders holding at least a majority of total Incremental
Bridge Loans, with certain amendments requiring the consent of Lenders holding a
greater percentage (or all) of the total Incremental Bridge Loans. Taxes: The
Incremental Bridge Facility Documentation will include tax gross-up, cost and
yield protection provisions substantially similar to those provisions for tax
gross-up, cost and yield protection contained in the Existing Credit Agreement.
Indemnities: The Incremental Bridge Facility Documentation will provide
customary and appropriate provisions relating to indemnity and related matters
in a form reasonably satisfactory to the Incremental Bridge Lead Arrangers, the
Incremental Bridge Administrative Agent and the Lenders. Governing Law and
Jurisdiction: The Incremental Bridge Facility Documentation will provide that
the Borrower will submit to the exclusive jurisdiction and venue of the federal
and state courts of the State of New York and will waive any right to trial by
jury. New York law will govern the Incremental Bridge Facility Documentation.
Counsel to the Bridge Lead Arrangers and the Bridge Administrative Agent: Cahill
Gordon & Reindel LLP.

 

[Annex C-7]



--------------------------------------------------------------------------------

Exhibit 1 to Annex C

Summary of Incremental Extended Term Loans

This Summary of Incremental Extended Term Loans outlines certain terms of the
Incremental Extended Term Loans referred to in Annex C to the Commitment Letter,
of which this Exhibit 1 is a part. Capitalized terms used herein have the
meanings assigned to them in Annex C to the Commitment Letter.

 

Maturity: The Incremental Extended Term Loans will mature on the date that is 8
years after the Incremental Bridge Closing Date. Guarantees: Same as the
Incremental Bridge Loans. Security: None. Interest Rate: The Incremental
Extended Term Loans will bear interest at a rate equal to the Incremental Cap.
Covenants, Defaults and Mandatory Offers to Purchase: Upon and after the
Incremental Conversion Date, the covenants, mandatory offers to purchase and
defaults which would be applicable to the Incremental Exchange Notes, if issued,
will also be applicable to the Incremental Extended Term Loans in lieu of the
corresponding provisions of the Incremental Bridge Loans (except that any offer
to repurchase upon the occurrence of a change of control will be made at 100% of
the outstanding principal amount thereof, plus accrued and unpaid interest to
the date of repurchase). Optional Prepayment: The Incremental Extended Term
Loans may be prepaid, in whole or in part, at par, plus accrued and unpaid
interest upon not less than three days’ prior written notice, at the option of
the Borrower at any time.

 

[Exhibit 1 to Annex C]



--------------------------------------------------------------------------------

Exhibit 2 to Annex C

Summary of Incremental Exchange Notes

This Summary of Incremental Exchange Notes outlines certain terms of the
Incremental Exchange Notes referred to in Annex C to the Commitment Letter, of
which this Exhibit 2 is a part. Capitalized terms used herein have the meanings
assigned to them in Annex C to the Commitment Letter.

Incremental Exchange Notes

At any time on or after the Incremental Conversion Date, upon not less than five
business days’ prior notice, Incremental Bridge Loans may, at the option of a
Lender, be exchanged for a principal amount of Incremental Exchange Notes equal
to 100% of the aggregate principal amount of the Incremental Bridge Loans so
exchanged. At a Lender’s option, Incremental Exchange Notes will be issued
directly to its broker-dealer affiliate or other third party designated by it,
upon surrender by the Lender to the Borrower of an equal principal amount of
Incremental Bridge Loans. No Incremental Exchange Notes will be issued until the
Borrower receives requests to issue at least $100.0 million in aggregate
principal amount of Incremental Exchange Notes. The Borrower will appoint a
trustee reasonably acceptable to the Lenders.

 

Final Maturity: Same as Incremental Extended Term Loans. Interest Rate: Each
Incremental Exchange Note will bear interest at a fixed rate equal to the
Incremental Cap then in effect (plus default interest, if any). In each case,
interest will be payable semiannually in arrears. Additional default interest on
all amounts outstanding will accrue at the applicable rate plus two percentage
points (2.00%) per annum. Guarantees and Security: Same as Incremental Bridge
Facility. Optional Redemption: The Incremental Exchange Notes may be redeemed,
in whole or in part, at the option of the Borrower, at any time (except as
provided below) upon 3 days’ prior written notice at par plus accrued interest
to the date of repayment plus the Applicable Premium. The “Applicable Premium”
will be with respect to Incremental Exchange Notes issued in exchange for
Incremental Bridge Loans, (i) a make-whole premium based on the applicable
treasury rate plus 50 basis points prior to the third anniversary of the
Incremental Bridge Closing Date, (ii) one-half of the Incremental Cap from and
including the third anniversary of the Incremental Bridge Closing Date to and
including the fourth anniversary of the Bridge Closing Date and (iii) declining
to one-quarter of the Incremental Cap on the fourth anniversary of the
Incremental Bridge Closing Date and to zero on the fifth anniversary of the
Incremental Bridge Closing Date. In addition, prior to the third anniversary of
the Incremental Bridge Closing Date, up to 40% of the original principal amount



--------------------------------------------------------------------------------

of the Incremental Exchange Notes may be redeemed from the proceeds of a
qualifying equity offering by the Borrower at a redemption price equal to par
plus the Incremental Cap and accrued interest. Defeasance Provisions of Exchange
Notes: Customary. Modification: Customary. Change of Control: Customary at 101%.
Registration Rights: None. Covenants: The Incremental Indentures will include
covenants customary for privately placed high yield debt securities (consistent
with the Incremental Bridge Documentation Principles). Events of Default: The
Incremental Indentures will provide for Events of Default customary for
privately placed high yield debt securities (consistent with the Incremental
Bridge Documentation Principles).

 

[Annex C-2]



--------------------------------------------------------------------------------

Annex D

Summary of the Secured Bridge Facility

This Summary outlines certain terms of the Secured Bridge Facility referred to
in the Commitment Letter, of which this Annex D is a part. Certain capitalized
terms used herein are defined in the Commitment Letter.

 

Borrower: The Borrower under the Backstop Bank Facilities. Guarantors: The
Guarantors (as defined in Annex B to the Commitment Letter) will guarantee (the
“Guarantee”) all obligations of the Borrower under the Secured Bridge Facility.
In addition, upon consummation of the Acquisition, Target (as defined in Annex B
to the Commitment Letter) and its subsidiaries that would otherwise become
guarantors under the Backstop Credit Agreement (as defined below) will guarantee
all obligations in respect of the Secured Bridge Facility. Joint Lead Arrangers
and Joint Bookrunners: DBSI, HSBC Securities, BTMU, DNB Markets and STRH in
their capacities as Joint Lead Arrangers and Joint Bookrunners (the “Secured
Bridge Lead Arrangers” or, the “Arrangers”). Syndication Agents: DBSI and HSBC
Securities, in their capacities as Syndication Agents (the “Syndication
Agents”). Co-Documentation Agents: DBSI, HSBC Securities, BTMU, DNB Markets and
SunTrust, in their capacities as Co-Documentation Agents (the “Documentation
Agents”). Bridge Administrative Agent: DB Cayman (the “Secured Bridge
Administrative Agent”). Lenders: DB Cayman, BTMU, HSBCL, DNB and SunTrust and/or
other financial institutions selected by the Secured Bridge Lead Arrangers in
consultation with the Borrower (excluding any Disqualified Lenders) (each, a
“Lender” and, collectively, the “Lenders”). Amounts of Bridge Loans: Secured
senior increasing rate bridge loans (the “Secured Bridge Loans”) under a new
senior secured credit facility (the “Secured Bridge Facility”) in an aggregate
principal amount equal to $1,050 million less the gross proceeds from the sale
of Secured Notes issued on or prior to the Closing Date. The Secured Bridge
Facility will consist of (i) a tranche of increasing rate bridge loans
denominated in dollars in an aggregate principal amount of $550 million (the
“Secured Dollar Bridge Facility”) and (ii) a tranche of increasing rate bridge
loans denominated in Euros in an aggregate principal amount of the Euro
equivalent of $500 million (the “Secured Euro Bridge Facility”).



--------------------------------------------------------------------------------

Closing Date: The date on which Secured Bridge Loans are made and the
Acquisition is consummated (the “Secured Bridge Closing Date”). Ranking: The
Secured Bridge Loans, the Guarantee and all obligations with respect thereto
will be senior secured obligations and rank pari passu in right of payment with
all of the Borrower’s and the Guarantors’ existing and future senior obligations
(including the obligations under the Backstop Credit Agreement and the Unsecured
Bridge Loans). Security: All obligations under the Secured Bridge Facility will
be secured by a perfected first priority security interest in all of the
Collateral. The liens on the Collateral securing the Secured Bridge Facility
will be (i) pari passu with the liens on the Collateral securing any Secured
Notes and any permitted refinancing thereof and (ii) pari passu with the liens
on the Collateral securing the Backstop Bank Facilities and any permitted
refinancings thereof. The priority of the security interests and related
creditor rights between the Secured Bridge Facility, the Backstop Bank
Facilities and any Secured Notes will be set forth in documentation
substantially consistent with the terms of the Collateral Documents (as defined
in the Existing Credit Agreement) relating to the Backstop Credit Agreement.
Maturity: All Secured Bridge Loans will mature on the first anniversary of the
Secured Bridge Closing Date (the “Secured Bridge Maturity Date”). On the Secured
Bridge Maturity Date, any Secured Bridge Loan that has not been previously
repaid in full will be automatically converted into a senior secured term loan
(a “Secured Extended Term Loan”) that is due on the date that is 7 years after
the Secured Bridge Closing Date. The date on which Secured Bridge Loans are
converted into Secured Extended Term Loans is referred to as the “Secured
Conversion Date”. On the Secured Conversion Date, and on the 15th calendar day
of each month thereafter (or the immediately succeeding business day if such
calendar day is not a business day), at the option of the applicable Lender or
Lenders, Secured Extended Term Loans may be exchanged in whole or in part for
senior secured exchange notes (the “Secured Exchange Notes”), in a principal
amount equal to the principal amount of the Secured Exchange Notes so exchanged
and having the same maturity date as such Secured Extended Term Loans so
exchanged; provided that (i) no Secured Exchange Notes shall be issued until the
Borrower shall have received requests to issue at least $100.0 million (or the
Euro equivalent thereof) in aggregate principal amount of Secured Exchange Notes
and (ii) no subsequent Secured Exchange Notes shall be issued until the Borrower
shall have received additional requests to issue at least $100.0 million (or the
Euro equivalent thereof) in aggregate principal amount of additional Secured
Exchange Notes.

 

[Annex D-2]



--------------------------------------------------------------------------------

The Secured Extended Term Loans will be governed by the provisions of the
Secured Bridge Facility Documentation (as defined below) and will have the same
terms as the Secured Bridge Loans except as expressly set forth on Exhibit 1 to
this Annex D. The Secured Exchange Notes will be issued pursuant to indentures
(the “Secured Indentures”) that will have the terms set forth on Exhibit 2 to
this Annex D. The Secured Bridge Loans, the Secured Extended Term Loans and the
Secured Exchange Notes shall be pari passu for all purposes. Demand Failure
Event: Any failure to comply with the terms of a Backstop Bridge Takeout Notice
(as defined in the Fee Letters) for any reason will be deemed to be a “Backstop
Bridge Takeout Demand Failure Event” (as defined in the Fee Letters) under the
Secured Bridge Facility Documentation (as defined below). Interest Rate: Until
the earlier of (i) the Secured Bridge Maturity Date or (ii) the occurrence of a
Backstop Bridge Takeout Demand Failure Event (such earlier date, the “Secured
Conversion Date”), the Secured Bridge Loans will bear interest at a floating
rate, reset quarterly, as follows: (x) for the first 90 day period commencing on
the Secured Bridge Closing Date, the Secured Bridge Loans will bear interest at
a rate per annum equal to (A) with respect to the Secured Dollar Bridge
Facility, the reserve Adjusted Eurodollar Rate (subject to a reserve Adjusted
Eurodollar Rate floor of 1.00% per annum), plus 425 basis points (collectively,
the “Secured Bridge LIBOR Rate”) and (B) with respect to the Secured Euro Bridge
Facility, the Adjusted EURIBOR Rate (subject to an Adjusted EURIBOR Rate floor
of 1.00% per annum), plus 425 basis points (collectively, the “Secured Bridge
EURIBOR Rate” and, together with the Secured Bridge LIBOR Rate, the “Secured
Bridge Rate”) and (y) thereafter, interest on the Secured Bridge Loans will be
payable at a floating per annum rate equal to the Secured Bridge Rate during the
prior 90 day period, in each case plus the Bridge Spread, reset at the beginning
of each subsequent 90 day period. The “Bridge Spread” will initially be 50 basis
points (commencing 90 days after the Secured Bridge Closing Date) and will
increase by an additional 50 basis points every 90 days thereafter.
Notwithstanding the foregoing, at no time will the per annum interest rate on
the Secured Bridge Loans exceed the Secured Cap (as defined in the Fee Letters)
then in effect (plus default interest, if any). From and after the Secured
Conversion Date, the Secured Bridge Loans will bear interest at a fixed rate
equal to the Secured Cap (plus default interest, if any). Prior to the Secured
Conversion Date, interest will be payable at the end of each interest period.
Accrued interest shall also be payable in arrears on the Secured Conversion Date
and on the

 

[Annex D-3]



--------------------------------------------------------------------------------

date of any prepayment of the Secured Bridge Loans. From and after the Secured
Conversion Date, interest will be payable quarterly in arrears and on the date
of any prepayment of the Secured Bridge Loans. As used herein, the term “reserve
Adjusted Eurodollar Rate” will have the meaning customary and appropriate for
financings of this type, and the basis for calculating accrued interest and the
interest periods for loans bearing interest at the reserve Adjusted Eurodollar
Rate will be customary and appropriate for financings of this type. As used
herein, the term “Adjusted EURIBOR” is the London interbank offered rate for
Euro deposits for purposes of providing quotations of interest rates applicable
to Euro deposits in the London interbank market, and the basis for calculating
accrued interest and the interest periods for loans bearing interest at the
Adjusted EURIBOR Rate will be customary and appropriate for financings of this
type. After the occurrence and during the continuance of an Event of Default,
interest on all overdue amounts then outstanding will accrue at a rate equal to
the applicable rate set forth above, plus an additional two percentage points
(2.00%) per annum and will be payable on demand. Amortization: None. Funding
Protection: Customary for transactions of this type, including breakage costs,
gross-up for withholding, compensation for increased costs and compliance with
capital adequacy and other regulatory restrictions. Mandatory Prepayment: Prior
to the Secured Conversion Date and to the extent permitted by the credit
agreement in connection with the Backstop Bank Facilities Documentation (the
“Backstop Credit Agreement”), an amount equal to the amount of the net cash
proceeds to the Borrower, Parent or any subsidiary of Parent (including Target)
from (a) any direct or indirect public offering or private placement of any debt
or equity or equity-linked securities (other than issuances pursuant to employee
stock plans) (and, in any event prior to the repayment of an Unsecured Bridge
Loan with the proceeds thereof), (b) any future bank borrowings (except
borrowings under the Backstop Credit Agreement and under ordinary course local
credit lines) and (c) subject to certain ordinary course exceptions and
reinvestment rights, any future asset sales or receipt of insurance proceeds
will be used to repay the Secured Bridge Loans, as a result of an asset sale or
receipt of casualty insurance proceeds, in each case at 100% of the principal
amount of the Secured Bridge Loans prepaid plus accrued interest to the date of
prepayment (and, in any event

 

[Annex D-4]



--------------------------------------------------------------------------------

prior to the repayment of an Unsecured Bridge Loan with the proceeds thereof).
Any proceeds from the sale of Secured Takeout Debt (as defined in the Fee
Letters) funded or purchased by a Lender or one or more of its affiliates will
be applied, first, to refinance the Secured Bridge Loans held at that time by
such Lender, and second, in accordance with the pro rata provisions otherwise
applicable to prepayments. Except as set forth in the immediately preceding
sentence, mandatory prepayments of the Secured Bridge Loans shall be applied
ratably among the outstanding Secured Bridge Loans. Nothing in these mandatory
prepayment provisions will restrict or prevent any holder of Secured Bridge
Loans from exchanging Secured Bridge Loans for Secured Exchange Notes on or
after the first anniversary of the Secured Bridge Closing Date. Change of
Control: Upon the occurrence of a Change of Control (to be defined), subject to
the Backstop Credit Agreement, the Borrower will be required to prepay in full
all outstanding Secured Bridge Loans (and, in any event prior to the repayment
of an Unsecured Bridge Loan with the proceeds thereof) at par plus accrued
interest to the date of prepayment, plus with respect to any Secured Bridge
Loans so prepaid on or after the Secured Conversion Date, a 1.0% prepayment
premium. Prior to making any such prepayment, the Borrower will, within 30 days
of the Change of Control, repay all obligations under the Credit Agreement or
obtain any required consent of the lenders under the Credit Agreement to make
such prepayment of the Secured Bridge Loans. From and after the Secured
Conversion Date, each holder of Secured Bridge Loans may elect to accept or
waive a prepayment such holder is otherwise entitled to receive pursuant to this
paragraph. Voluntary Prepayment: Prior to the Secured Conversion Date, Secured
Bridge Loans may be prepaid, in whole or in part, at the option of the Borrower,
at any time (except as provided below) without premium or penalty, upon five
business days’ written notice, such prepayment to be made at par plus accrued
interest. From and after the Secured Conversion Date and prior to the maturity
thereof, Secured Bridge Loans may be prepaid, in whole or in part, at the option
of the Borrower, at any time (except as provided below) upon 3 days’ prior
written notice at par plus accrued interest to the date of repayment plus the
Applicable Premium. The “Applicable Premium” will be (i) a make-whole premium
based on the applicable treasury rate plus 50 basis points prior to the third
anniversary of the Secured Bridge Closing Date, (ii) one-half of the
then-prevailing interest rate on the Secured Bridge Loans from and including the
third anniversary of the Secured Bridge Closing Date to and including the fourth
anniversary of the Secured Bridge Closing Date and

 

[Annex D-5]



--------------------------------------------------------------------------------

(iii) declining to one-quarter of the then-prevailing interest rate on the
Secured Bridge Loans on the fourth anniversary of the Secured Bridge Closing
Date and to zero on the fifth anniversary of the Secured Bridge Closing Date.
Secured Bridge Facility Documentation: The Facility Documentation for the
Secured Bridge Facility (the “Secured Bridge Facility Documentation”) shall be
negotiated in good faith, shall contain the terms and conditions set forth in
this Commitment Letter, including Annex C and shall be based on the terms of (i)
Backstop Credit Agreement and (ii) the Indenture, dated as of January 30, 2015,
among the Company, Parent, The Bank of New York Mellon Trust Company, N.A., as
trustee, and the Guarantors listed therein (the “Existing Indenture”), taking
into account current market conditions and your and your subsidiaries’
operational and strategic requirements in light of your and your subsidiaries’
size, industries, businesses and business practices, operations, financial
accounting and projections (in each case, taking into account the consummation
of the Acquisition), with customary changes to reflect the interim nature of the
Secured Bridge Facility (collectively, the “Secured Bridge Documentation
Principles”). The Secured Bridge Facility Documentation shall contain only those
payments, conditions to borrowing, mandatory prepayments, representations and
warranties, covenants and events of default expressly set forth in this Annex D,
in each case applicable to Parent, the Borrower and their restricted
subsidiaries and with standards, definitions, qualifications, thresholds,
exceptions, “baskets” and grace periods consistent with the Secured Bridge
Documentation Principles. Representations and Warranties: The Secured Bridge
Facility Documentation will contain representations and warranties consistent
with the Backstop Credit Agreement with changes as are usual and customary for
financings of this kind, consistent with the Secured Bridge Documentation
Principles. Covenants: The Secured Bridge Facility Documentation will contain
the following covenants: (a) affirmative covenants consistent with the Backstop
Credit Agreement with changes as are usual and customary for financings of this
kind, consistent with the Secured Bridge Documentation Principles; (b)
incurrence-based negative covenants consistent with the Backstop Credit
Agreement, with changes as are usual and customary for financings of this kind
consistent with the Secured Bridge Documentation Principles; provided that prior
to the Secured Conversion Date, the restricted payments, liens and debt
incurrence covenants in the Secured Bridge Facility Documentation shall be more
restrictive; provided further that it shall be an Event of Default if the
Acquisition is consummated

 

[Annex D-6]



--------------------------------------------------------------------------------

pursuant to the Tender Offer and the Merger is not consummated within 1 business
day after the Closing Date. There will not be any financial maintenance
covenants in the Secured Bridge Facility Documentation. The Secured Bridge
Facility Documentation will contain a covenant requiring the Borrower to comply
with the terms of the Fee Letters, including any Backstop Bridge Take-out Notice
(as defined in the Fee Letters) and any cooperation required in connection
therewith. Financial Covenant: None. Events of Default: The Secured Bridge
Facility Documentation will contain such events of default as are consistent
with the Backstop Credit Agreement with changes as are usual and customary for
financings of this kind, consistent with the Secured Bridge Documentation
Principles. Conditions Precedent to Borrowing: The several obligations of the
Lenders to make, or cause one of their respective affiliates to make, the
Secured Bridge Loans will be subject to (i) the conditions precedent referred to
in Section 2 of the Commitment Letter and those listed on Annex F attached to
the Commitment Letter and (ii) prior written notice of borrowing. Assignments
and Participations: Each of the Lenders may assign all or (subject to minimum
assignment amount requirements) any part of its Secured Bridge Loans to its
affiliates (other than natural persons) or one or more banks, financial
institutions or other entities that are “Eligible Assignees,” as defined in the
Secured Bridge Facility Documentation, that are reasonably acceptable to the
Secured Bridge Administrative Agent, such consent not to be unreasonably
withheld or delayed. Upon such assignment, such Eligible Assignee will become a
Lender for all purposes under the Secured Bridge Facility Documentation;
provided that assignments made to affiliates and other Lenders will not be
subject to the above described consent or any minimum assignment amount
requirements. A $3,500 processing fee will be required in connection with any
such assignment. The Lenders will also have the right to sell participations,
subject to customary limitations on voting rights, in their respective Secured
Bridge Loans. Requisite Lenders: Lenders holding at least a majority of total
Secured Bridge Loans, with certain amendments requiring the consent of Lenders
holding a greater percentage (or all) of the total Secured Bridge Loans.

 

[Annex D-7]



--------------------------------------------------------------------------------

Taxes: The Secured Bridge Facility Documentation will include tax gross-up, cost
and yield protection provisions substantially similar to those provisions for
tax gross-up, cost and yield protection contained in the Backstop Credit
Agreement. Indemnities: The Secured Bridge Facility Documentation will provide
customary and appropriate provisions relating to indemnity and related matters
in a form reasonably satisfactory to the Secured Bridge Lead Arrangers, the
Secured Bridge Administrative Agent and the Lenders. Governing Law and
Jurisdiction: The Secured Bridge Facility Documentation will provide that the
Borrower will submit to the exclusive jurisdiction and venue of the federal and
state courts of the State of New York and will waive any right to trial by jury.
New York law will govern the Secured Bridge Facility Documentation. Counsel to
the Bridge Lead Arrangers and the Secured Bridge Administrative Agent: Cahill
Gordon & Reindel LLP.

 

[Annex D-8]



--------------------------------------------------------------------------------

Exhibit 1 to Annex D

Summary of Secured Extended Term Loans

This Summary of Secured Extended Term Loans outlines certain terms of the
Secured Extended Term Loans referred to in Annex D to the Commitment Letter, of
which this Exhibit 1 is a part. Capitalized terms used herein have the meanings
assigned to them in Annex D to the Commitment Letter.

 

Maturity: The Secured Extended Term Loans will mature on the date that is 7
years after the Secured Bridge Closing Date. Guarantees and Security: Same as
the Secured Bridge Loans. Interest Rate: The Secured Extended Term Loans will
bear interest at a rate equal to the Secured Cap. Covenants, Defaults and
Mandatory Offers to Purchase: Upon and after the Secured Conversion Date, the
covenants, mandatory offers to purchase and defaults which would be applicable
to the Secured Exchange Notes, if issued, will also be applicable to the Secured
Extended Term Loans in lieu of the corresponding provisions of the Secured
Bridge Loans (except that any offer to repurchase upon the occurrence of a
change of control will be made at 100% of the outstanding principal amount
thereof, plus accrued and unpaid interest to the date of repurchase). Optional
Prepayment: The Secured Extended Term Loans may be prepaid, in whole or in part,
at par, plus accrued and unpaid interest upon not less than three days’ prior
written notice, at the option of the Borrower at any time.

 

[Exhibit 1 to Annex D]



--------------------------------------------------------------------------------

Exhibit 2 to Annex D

Summary of Secured Exchange Notes

This Summary of Secured Exchange Notes outlines certain terms of the Secured
Exchange Notes referred to in Annex D to the Commitment Letter, of which this
Exhibit 2 is a part. Capitalized terms used herein have the meanings assigned to
them in Annex D to the Commitment Letter.

Secured Exchange Notes

At any time on or after the Secured Conversion Date, upon not less than five
business days’ prior notice, Secured Bridge Loans may, at the option of a
Lender, be exchanged for a principal amount of Secured Exchange Notes equal to
100% of the aggregate principal amount of the Secured Bridge Loans so exchanged.
At a Lender’s option, Secured Exchange Notes will be issued directly to its
broker-dealer affiliate or other third party designated by it, upon surrender by
the Lender to the Borrower of an equal principal amount of Secured Bridge Loans.
No Secured Exchange Notes will be issued until the Borrower receives requests to
issue at least $100.0 million (or the Euro equivalent) in aggregate principal
amount of Secured Exchange Notes. The Borrower will appoint a trustee reasonably
acceptable to the Lenders.

 

Final Maturity: Same as Secured Extended Term Loans. Guarantees and Security:
Same as Secured Bridge Facility. Interest Rate: Each Secured Exchange Note will
bear interest at a fixed rate equal to the Secured Cap then in effect (plus
default interest, if any). In each case, interest will be payable semiannually
in arrears. Additional default interest on all amounts outstanding will accrue
at the applicable rate plus two percentage points (2.00%) per annum. Optional
Redemption: The Secured Exchange Notes may be redeemed, in whole or in part, at
the option of the Borrower, at any time (except as provided below) upon 3 days’
prior written notice at par plus accrued interest to the date of repayment plus
the Applicable Premium. The “Applicable Premium” will be with respect to Secured
Exchange Notes issued in exchange for Secured Bridge Loans, (i) a make-whole
premium based on the applicable treasury rate plus 50 basis points prior to the
third anniversary of the Secured Bridge Closing Date, (ii) one-half of the
Secured Cap from and including the third anniversary of the Secured Bridge
Closing Date to and including the fourth anniversary of the Secured Bridge
Closing Date and (iii) declining to one-quarter of the Secured Cap on the fourth
anniversary of the Secured Bridge Closing Date and to zero on the fifth
anniversary of the Secured Bridge Closing Date. In addition, prior to the third
anniversary of the Secured Bridge Closing Date, up to 40% of the original
principal amount of the

 

[Exhibit 2 to Annex D]



--------------------------------------------------------------------------------

Secured Exchange Notes may be redeemed from the proceeds of a qualifying equity
offering by the Borrower at a redemption price equal to par plus the Secured Cap
and accrued and unpaid interest, and up to 10% of such Secured Exchange Notes
may be redeemed in any 12-month period at a redemption price equal to 103% of
the principal amount thereof plus accrued and unpaid interest. Defeasance
Provisions of Exchange Notes: Customary. Modification: Customary. Change of
Control: Customary at 101%. Registration Rights: None. Covenants: The Secured
Indentures will include covenants customary for privately placed high yield debt
securities (consistent with the Secured Bridge Documentation Principles). Events
of Default: The Secured Indentures will provide for Events of Default customary
for privately placed high yield debt securities (consistent with the Secured
Bridge Documentation Principles).

 

[Exhibit 2 to Annex D]



--------------------------------------------------------------------------------

Annex E

Summary of the Unsecured Bridge Facility

This Summary outlines certain terms of the Unsecured Bridge Facility referred to
in the Commitment Letter, of which this Annex E is a part. Certain capitalized
terms used herein are defined in the Commitment Letter.

 

Borrower: The Borrower under the Backstop Bank Facilities. Guarantors: The
Guarantors (as defined in Annex B to the Commitment Letter) will guarantee (the
“Guarantee”) all obligations of the Borrower under the Unsecured Bridge
Facility. In addition, upon consummation of the Acquisition, Target (as defined
in Annex B to the Commitment Letter) and its subsidiaries that would otherwise
become guarantors under the Backstop Credit Agreement (as defined below) will
guarantee all obligations in respect of the Unsecured Bridge Facility. Joint
Lead Arrangers and Joint Bookrunners: DBSI, HSBC Securities, BTMU, DNB and STRH,
in their capacities as Joint Lead Arrangers and Joint Bookrunners (the
“Unsecured Bridge Lead Arrangers” or, the “Arrangers”). Syndication Agents: DBSI
and HSBC Securities, in their capacities as Syndication Agents (the “Syndication
Agents”). Co-Documentation Agents: DBSI, HSBC Securities, BTMU, DNB Markets and
SunTrust, in their capacities as Co-Documentation Agents (the “Documentation
Agents”). Bridge Administrative Agent: DB Cayman (the “Unsecured Bridge
Administrative Agent”). Lenders: DB Cayman, HSBC Bank (with respect to the
Unsecured Dollar Bridge Facility), HSBC Canada (with respect to the Unsecured
Dollar Bridge Facility and the Unsecured Euro Bridge Facility), HSBCL (with
respect to the Unsecured Dollar Bridge Facility), BTMU, DNB and SunTrust and/or
other financial institutions selected by the Unsecured Bridge Lead Arrangers in
consultation with the Borrower (excluding any Disqualified Lenders) (each, a
“Lender” and, collectively, the “Lenders”). Amounts of Bridge Loans: Unsecured
senior increasing rate bridge loans (the “Unsecured Bridge Loans”) under a new
senior unsecured credit facility (the “Unsecured Bridge Facility”) in an
aggregate principal amount equal to $9,750 million less the gross proceeds from
the sale of Unsecured Notes issued on or prior to the Closing Date. The
Unsecured Bridge Facility will consist of (i) a tranche of increasing rate
bridge loans denominated in dollars in an aggregate principal amount of $8,350
million (the “Unsecured Dollar Bridge Facility”) and (ii) a tranche of
increasing rate



--------------------------------------------------------------------------------

bridge loans denominated in Euros in an aggregate principal amount of the Euro
equivalent of $1,400 million (the “Unsecured Euro Bridge Facility”). Closing
Date: The date on which Unsecured Bridge Loans are made and the Acquisition is
consummated (the “Unsecured Bridge Closing Date”). Ranking: The Unsecured Bridge
Loans, the Guarantee and all obligations with respect thereto will be senior
unsecured obligations and rank pari passu in right of payment with all of the
Borrower’s and the Guarantors’ existing and future senior obligations (including
the obligations under the Backstop Credit Agreement (as defined below) and the
Secured Bridge Loans). Maturity: All Unsecured Bridge Loans will mature on the
first anniversary of the Unsecured Bridge Closing Date (the “Unsecured Bridge
Maturity Date”). On the Unsecured Bridge Maturity Date, any Unsecured Bridge
Loan that has not been previously repaid in full will be automatically converted
into a senior unsecured term loan (an “Unsecured Extended Term Loan”) that is
due on the date that is 8 years after the Unsecured Bridge Closing Date. The
date on which Unsecured Bridge Loans are converted into Unsecured Extended Term
Loans is referred to as the “Unsecured Conversion Date”. On the Unsecured
Conversion Date, and on the 15th calendar day of each month thereafter (or the
immediately succeeding business day if such calendar day is not a business day),
at the option of the applicable Lender or Lenders, Unsecured Extended Term Loans
may be exchanged in whole or in part for senior unsecured exchange notes (the
“Unsecured Exchange Notes”) in a principal amount equal to the principal amount
of the applicable Unsecured Exchange Notes so exchanged and having the same
maturity date as such Unsecured Extended Term Loans so exchanged; provided, that
(i) no Unsecured Exchange Notes shall be issued until the Borrower shall have
received requests to issue at least $100.0 million (or the Euro equivalent
thereof) in aggregate principal amount of Unsecured Exchange Notes and (ii) no
subsequent Unsecured Exchange Notes shall be issued until the Borrower shall
have received additional requests to issue at least $100.0 million (or the Euro
equivalent thereof) in aggregate principal amount of additional Unsecured
Exchange Notes. The Unsecured Extended Term Loans will be governed by the
provisions of the Unsecured Bridge Facility Documentation (as defined below) and
will have the same terms as the Unsecured Bridge Loans except as expressly set
forth on Exhibit 1 to this Annex E. The Unsecured Exchange Notes will be issued
pursuant to indentures (the “Unsecured Indentures”) that will have the terms set
forth on Exhibit 2 to this Annex E. The Unsecured Bridge Loans, the Unsecured
Extended Term Loans and the Unsecured Exchange Notes shall be pari passu for all
purposes.

 

[Annex E-2]



--------------------------------------------------------------------------------

Demand Failure Event: Any failure to comply with the terms of a Backstop Bridge
Takeout Notice (as defined in the Fee Letters) for any reason will be deemed to
be a “Backstop Bridge Takeout Demand Failure Event” (as defined in the Fee
Letters) under the Unsecured Bridge Facility Documentation (as defined below).
Interest Rate: Until the earlier of (i) the Unsecured Bridge Maturity Date or
(ii) the occurrence of a Backstop Bridge Takeout Demand Failure Event (such
earlier date, the “Unsecured Conversion Date”), the Unsecured Bridge Loans will
bear interest at a floating rate, reset quarterly, as follows: (x) for the first
90 day period commencing on the Unsecured Bridge Closing Date, the Unsecured
Bridge Loans will bear interest at a rate per annum equal to (A) with respect to
the Unsecured Dollar Bridge Facility, the reserve Adjusted Eurodollar Rate
(subject to a reserve Adjusted Eurodollar Rate floor of 1.00% per annum), plus
575 basis points (collectively, the “Unsecured Bridge LIBOR Rate”) and (B) with
respect to the Unsecured Euro Bridge Facility, the Adjusted EURIBOR Rate
(subject to an Adjusted EURIBOR Rate floor of 1.00% per annum), plus 575 basis
points (collectively, the “Unsecured Bridge EURIBOR Rate” and, together with the
Unsecured Bridge LIBOR Rate, the “Unsecured Bridge Rate”) and (y) thereafter,
interest on the Unsecured Bridge Loans will be payable at a floating per annum
rate equal to the Unsecured Bridge Rate during the prior 90 day period, in each
case plus the Bridge Spread, reset at the beginning of each subsequent 90 day
period. The “Bridge Spread” will initially be 50 basis points (commencing 90
days after the Unsecured Bridge Closing Date) and will increase by an additional
50 basis points every 90 days thereafter. Notwithstanding the foregoing, at no
time will the per annum interest rate on the Unsecured Bridge Loans exceed the
Unsecured Cap (as defined in the Fee Letters) then in effect (plus default
interest, if any). From and after the Unsecured Conversion Date, the Unsecured
Bridge Loans will bear interest at a fixed rate equal to the Unsecured Cap (plus
default interest, if any). Prior to the Unsecured Conversion Date, interest will
be payable at the end of each interest period. Accrued interest shall also be
payable in arrears on the Unsecured Conversion Date and on the date of any
prepayment of the Unsecured Bridge Loans. From and after the Unsecured
Conversion Date, interest will be payable quarterly in arrears and on the date
of any prepayment of the Unsecured Bridge Loans.

 

[Annex E-3]



--------------------------------------------------------------------------------

As used herein, the term “reserve Adjusted Eurodollar Rate” will have the
meaning customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve Adjusted Eurodollar Rate will be customary and appropriate for
financings of this type. As used herein, the term “Adjusted EURIBOR” is the
London interbank offered rate for Euro deposits for purposes of providing
quotations of interest rates applicable to Euro deposits in the London interbank
market, and the basis for calculating accrued interest and the interest periods
for loans bearing interest at the Adjusted EURIBOR Rate will be customary and
appropriate for financings of this type. After the occurrence and during the
continuance of an Event of Default, interest on all overdue amounts then
outstanding will accrue at a rate equal to the applicable rate set forth above,
plus an additional two percentage points (2.00%) per annum and will be payable
on demand. Amortization: None. Funding Protection: Customary for transactions of
this type, including breakage costs, gross-up for withholding, compensation for
increased costs and compliance with capital adequacy and other regulatory
restrictions. Mandatory Prepayment: Prior to the Unsecured Conversion Date and
to the extent permitted by the credit agreement in connection with the Backstop
Bank Facilities Documentation (the ‘Backstop Credit Agreement”), an amount equal
to the amount of the net cash proceeds to the Borrower, Parent or any subsidiary
of Parent (including Target) from (a) any direct or indirect public offering or
private placement of any debt or equity or equity-linked securities (other than
issuances pursuant to employee stock plans), (b) any future bank borrowings
(except borrowings under the Backstop Credit Agreement and under ordinary course
local credit lines) and (c) subject to certain ordinary course exceptions and
reinvestment rights, any future asset sales or receipt of casualty insurance
proceeds will be used to repay the Unsecured Bridge Loans, as a result of an
asset sale or receipt of insurance proceeds, in each case at 100% of the
principal amount of the Unsecured Bridge Loans prepaid plus accrued interest to
the date of prepayment. Any proceeds from the sale of Unsecured Takeout Debt (as
defined in the Fee Letters) funded or purchased by a Lender or one or more of
its affiliates will be applied, first, to refinance the Unsecured Bridge Loans
held at that time by such Lender, and second, in accordance with the pro rata
provisions otherwise applicable to prepayments. Except as set forth in the
immediately preceding sentence, mandatory prepayments of the Unsecured Bridge
Loans shall be applied ratably among the outstanding Unsecured Bridge Loans.

 

[Annex E-4]



--------------------------------------------------------------------------------

Nothing in these mandatory prepayment provisions will restrict or prevent any
holder of Unsecured Bridge Loans from exchanging Unsecured Bridge Loans for
Unsecured Exchange Notes on or after the first anniversary of the Unsecured
Bridge Closing Date. Change of Control: Upon the occurrence of a Change of
Control (to be defined), subject to the Backstop Credit Agreement, the Borrower
will be required to prepay in full all outstanding Unsecured Bridge Loans at par
plus accrued interest to the date of prepayment, plus with respect to any
Unsecured Bridge Loans so prepaid on or after the Unsecured Conversion Date, a
1.0% prepayment premium. Prior to making any such prepayment, the Borrower will,
within 30 days of the Change of Control, repay all obligations under the
Backstop Credit Agreement or obtain any required consent of the lenders under
the Backstop Credit Agreement to make such prepayment of the Unsecured Bridge
Loans. From and after the Unsecured Conversion Date, each holder of Unsecured
Bridge Loans may elect to accept or waive a prepayment such holder is otherwise
entitled to receive pursuant to this paragraph. Voluntary Prepayment: Prior to
the Unsecured Conversion Date, Unsecured Bridge Loans may be prepaid, in whole
or in part, at the option of the Borrower, at any time (except as provided
below) without premium or penalty, upon five business days’ written notice, such
prepayment to be made at par plus accrued interest. From and after the Unsecured
Conversion Date and prior to the maturity thereof, Unsecured Bridge Loans may be
prepaid, in whole or in part, at the option of the Borrower, at any time (except
as provided below) upon 3 days’ prior written notice at par plus accrued
interest to the date of repayment plus the Applicable Premium. The “Applicable
Premium” will be (i) a make-whole premium based on the applicable treasury rate
plus 50 basis points prior to the third anniversary of the Unsecured Bridge
Closing Date, (ii) one-half of the then-prevailing interest rate on the
Unsecured Bridge Loans from and including the third anniversary of the Unsecured
Bridge Closing Date to and including the fourth anniversary of the Unsecured
Bridge Closing Date and (iii) declining to one-quarter of the then-prevailing
interest rate on the Unsecured Bridge Loans on the fourth anniversary of the
Unsecured Bridge Closing Date and to zero on the fifth anniversary of the
Unsecured Bridge Closing Date. Security: None.

 

[Annex E-5]



--------------------------------------------------------------------------------

Unsecured Bridge Facility Documentation: The Facility Documentation for the
Unsecured Bridge Facility (the “Unsecured Bridge Facility Documentation”) shall
be negotiated in good faith, shall contain the terms and conditions set forth in
this Commitment Letter, including Annex D and shall be based on the terms of (i)
the Backstop Credit Agreement and (ii) the Indenture, dated as of January 30,
2015, among the Company, Parent, The Bank of New York Mellon Trust Company,
N.A., as trustee, and the Guarantors listed therein (the “Existing Indenture”),
taking into account current market conditions and your and your subsidiaries’
operational and strategic requirements in light of your and your subsidiaries’
size, industries, businesses and business practices, operations, financial
accounting and projections (in each case, taking into account the consummation
of the Acquisition), with customary changes to reflect the interim nature of the
Unsecured Bridge Facility (collectively, the “Unsecured Bridge Documentation
Principles”). The Unsecured Bridge Facility Documentation shall contain only
those payments, conditions to borrowing, mandatory prepayments, representations
and warranties, covenants and events of default expressly set forth in this
Annex E, in each case applicable to Parent, the Borrower and their restricted
subsidiaries and with standards, definitions, qualifications, thresholds,
exceptions, “baskets” and grace periods consistent with the Unsecured Bridge
Documentation Principles. Representations and Warranties: The Unsecured Bridge
Facility Documentation will contain representations and warranties consistent
with the Backstop Credit Agreement with changes as are usual and customary for
financings of this kind, consistent with the Unsecured Bridge Documentation
Principles. Covenants: The Unsecured Bridge Facility Documentation will contain
the following covenants: (a) affirmative covenants consistent with the Backstop
Credit Agreement with changes as are usual and customary for financings of this
kind, consistent with the Unsecured Bridge Documentation Principles; (b)
incurrence-based negative covenants consistent with the Backstop Credit
Agreement, with changes as are usual and customary for financings of this kind
consistent with the Unsecured Bridge Documentation Principles; provided that
prior to the Unsecured Conversion Date, the restricted payments and debt
incurrence covenants in the Unsecured Bridge Facility Documentation shall be
more restrictive; provided further that it shall be an Event of Default if the
Acquisition is consummated pursuant to the Tender Offer and the Merger is not
consummated within 1 business day after the Closing Date. There will not be any
financial maintenance covenants in the Unsecured Bridge Facility Documentation.

 

[Annex E-6]



--------------------------------------------------------------------------------

The Unsecured Bridge Facility Documentation will contain a covenant requiring
the Borrower to comply with the terms of the Fee Letters, including any Backstop
Bridge Take-out Notice (as defined in the Fee Letters) and any cooperation
required in connection therewith. Financial Covenant: None. Events of Default:
The Unsecured Bridge Facility Documentation will contain such events of default
as are consistent with the Backstop Credit Agreement with changes as are usual
and customary for financings of this kind, consistent with the Unsecured Bridge
Documentation Principles. Conditions Precedent to Borrowing: The several
obligations of the Lenders to make, or cause one of their respective affiliates
to make, the Unsecured Bridge Loans will be subject to (i) the conditions
precedent referred to in Section 2 of the Commitment Letter and those listed on
Annex F attached to the Commitment Letter and (ii) prior written notice of
borrowing. Assignments and Participations: Each of the Lenders may assign all or
(subject to minimum assignment amount requirements) any part of its Unsecured
Bridge Loans to its affiliates (other than natural persons) or one or more
banks, financial institutions or other entities that are “Eligible Assignees,”
as defined in the Unsecured Bridge Facility Documentation, that are reasonably
acceptable to the Unsecured Bridge Administrative Agent, such consent not to be
unreasonably withheld or delayed. Upon such assignment, such Eligible Assignee
will become a Lender for all purposes under the Unsecured Bridge Facility
Documentation; provided that assignments made to affiliates and other Lenders
will not be subject to the above described consent or any minimum assignment
amount requirements. A $3,500 processing fee will be required in connection with
any such assignment. The Lenders will also have the right to sell
participations, subject to customary limitations on voting rights, in their
respective Unsecured Bridge Loans. Requisite Lenders: Lenders holding at least a
majority of total Unsecured Bridge Loans, with certain amendments requiring the
consent of Lenders holding a greater percentage (or all) of the total Unsecured
Bridge Loans. Taxes: The Unsecured Bridge Facility Documentation will include
tax gross-up, cost and yield protection provisions substantially similar to
those provisions for tax gross-up, cost and yield protection contained in the
Existing Credit Agreement.

 

[Annex E-7]



--------------------------------------------------------------------------------

Indemnities: The Unsecured Bridge Facility Documentation will provide customary
and appropriate provisions relating to indemnity and related matters in a form
reasonably satisfactory to the Unsecured Bridge Lead Arrangers, the Unsecured
Bridge Administrative Agent and the Lenders. Governing Law and Jurisdiction: The
Unsecured Bridge Facility Documentation will provide that the Borrower will
submit to the exclusive jurisdiction and venue of the federal and state courts
of the State of New York and will waive any right to trial by jury. New York law
will govern the Unsecured Bridge Facility Documentation. Counsel to the Bridge
Lead Arrangers and the Unsecured Bridge Administrative Agent: Cahill Gordon &
Reindel LLP.

 

[Annex E-8]



--------------------------------------------------------------------------------

Exhibit 1 to Annex E

Summary of Unsecured Extended Term Loans

This Summary of Unsecured Extended Term Loans outlines certain terms of the
Unsecured Extended Term Loans referred to in Annex E to the Commitment Letter,
of which this Exhibit 1 is a part. Capitalized terms used herein have the
meanings assigned to them in Annex E to the Commitment Letter.

 

Maturity: The Unsecured Extended Term Loans will mature on the date that is 8
years after the Unsecured Bridge Closing Date. Guarantees: Same as the Unsecured
Bridge Loans. Security: None. Interest Rate: The Unsecured Extended Term Loans
will bear interest at a rate equal to the Unsecured Cap. Covenants, Defaults and
Mandatory Offers to Purchase: Upon and after the Unsecured Conversion Date, the
covenants, mandatory offers to purchase and defaults which would be applicable
to the Unsecured Exchange Notes, if issued, will also be applicable to the
Unsecured Extended Term Loans in lieu of the corresponding provisions of the
Unsecured Bridge Loans (except that any offer to repurchase upon the occurrence
of a change of control will be made at 100% of the outstanding principal amount
thereof, plus accrued and unpaid interest to the date of repurchase). Optional
Prepayment: The Unsecured Extended Term Loans may be prepaid, in whole or in
part, at par, plus accrued and unpaid interest upon not less than three days’
prior written notice, at the option of the Borrower at any time.

 

[Exhibit 1 to Annex E]



--------------------------------------------------------------------------------

Exhibit 2 to Annex E

Summary of Unsecured Exchange Notes

This Summary of Unsecured Exchange Notes outlines certain terms of the Unsecured
Exchange Notes referred to in Annex E to the Commitment Letter, of which this
Exhibit 2 is a part. Capitalized terms used herein have the meanings assigned to
them in Annex E to the Commitment Letter.

Unsecured Exchange Notes

At any time on or after the Unsecured Conversion Date, upon not less than five
business days’ prior notice, Unsecured Bridge Loans may, at the option of a
Lender, be exchanged for a principal amount of Unsecured Exchange Notes equal to
100% of the aggregate principal amount of the Unsecured Bridge Loans so
exchanged. At a Lender’s option, Unsecured Exchange Notes will be issued
directly to its broker-dealer affiliate or other third party designated by it,
upon surrender by the Lender to the Borrower of an equal principal amount of
Unsecured Bridge Loans. No Unsecured Exchange Notes will be issued until the
Borrower receives requests to issue at least $100.0 million in aggregate
principal amount of Unsecured Exchange Notes. The Borrower will appoint a
trustee reasonably acceptable to the Lenders.

 

Final Maturity: Same as Unsecured Extended Term Loans. Interest Rate: Each
Unsecured Exchange Note will bear interest at a fixed rate equal to the
Unsecured Cap then in effect (plus default interest, if any). In each case,
interest will be payable semiannually in arrears. Additional default interest on
all amounts outstanding will accrue at the applicable rate plus two percentage
points (2.00%) per annum. Guarantees and Security: Same as Unsecured Bridge
Facility. Optional Redemption: The Unsecured Exchange Notes may be redeemed, in
whole or in part, at the option of the Borrower, at any time (except as provided
below) upon 3 days’ prior written notice at par plus accrued interest to the
date of repayment plus the Applicable Premium. The “Applicable Premium” will be
with respect to Unsecured Exchange Notes issued in exchange for Unsecured Bridge
Loans, (i) a make-whole premium based on the applicable treasury rate plus 50
basis points prior to the third anniversary of the Unsecured Bridge Closing
Date, (ii) one-half of the Unsecured Cap from and including the third
anniversary of the Unsecured Bridge Closing Date to and including the fourth
anniversary of the Unsecured Bridge Closing Date and (iii) declining to
one-quarter of the Unsecured Cap on the fourth anniversary of the Unsecured
Bridge Closing Date and to zero on the fifth anniversary of the Unsecured Bridge
Closing Date. In addition, prior to the third anniversary of the Unsecured
Bridge Closing Date, up to 40% of the original principal amount of the Unsecured
Exchange Notes may be redeemed from the

 

[Exhibit 2 to Annex E]



--------------------------------------------------------------------------------

proceeds of a qualifying equity offering by the Borrower at a redemption price
equal to par plus the Unsecured Cap and accrued interest. Defeasance Provisions
of Exchange Notes: Customary. Modification: Customary. Change of Control:
Customary at 101%. Registration Rights: None. Covenants: The Unsecured
Indentures will include covenants customary for privately placed high yield debt
securities (consistent with the Unsecured Bridge Documentation Principles).
Events of Default: The Unsecured Indentures will provide for Events of Default
customary for privately placed high yield debt securities (consistent with the
Unsecured Bridge Documentation Principles).

 

[Exhibit 2 to Annex E]



--------------------------------------------------------------------------------

Annex F

Summary of Conditions Precedent to the Facilities

This Summary of Conditions Precedent outlines the conditions precedent to the
Facilities referred to in the Commitment Letter, of which this Annex F is a
part. Certain capitalized terms used herein are defined in the Commitment
Letter.

The conditions to and the initial funding under the Facilities shall consist of
the following (together with any other conditions to funding expressly set forth
in Section 2 of the Commitment Letter):

 

1. The terms of the Acquisition Agreement will be reasonably satisfactory to the
Arrangers. The Arrangers acknowledge that the Acquisition Agreement in the form
delivered by Parent to the Arrangers at 4:18 A.M. on February 21, 2015 is
reasonably satisfactory to the Arrangers. No conditions precedent to the
consummation of the Acquisition or other provision in the Acquisition Agreement
shall have been waived, modified, supplemented or amended (and no consent
granted), in a manner materially adverse to the Arrangers or the Lenders in
their capacities as Lenders, in each case without the consent of the Arrangers,
not to be unreasonably withheld or delayed. Any change to the definition of
“Company Material Adverse Effect” in the Acquisition Agreement shall be deemed
materially adverse to the Lenders and shall require the consent of the
Arrangers, not to be unreasonably withheld or delayed. The Tender Offer shall be
consummated substantially concurrently with the initial borrowings under the
Facilities in accordance, in all material respects, with the Offer Documents and
the Acquisition Agreement.

 

2. The Refinancing shall have occurred, or shall occur on the Closing Date
substantially concurrently with the initial borrowings under the Facilities.

 

3. Solely if the Specified Amendment is not obtained prior to the Amendment
Date, the indebtedness under the Existing Credit Agreement shall have been
refinanced or repaid substantially concurrently with the initial borrowings
under the Backstop Bank Facilities.

 

4. The Arrangers shall have received (i) audited financial statements of Parent
and Target for each of the three fiscal years immediately preceding the initial
funding ended more than 90 days prior to the Closing Date; (ii) unaudited
financial statements of the Parent and the Target for any fiscal quarter ended
after the date of the most recent audited financial statements of such person
and more than 45 days (or, in the case of the Target, 40 days) prior to the
Closing Date; and (iii) customary pro forma financial statements, in each case
meeting the requirements of Regulation S-X for a Form S-1 registration statement
(other than Rules 3-09, 3-10 and 3-16 of Regulation S-X, Compensation Discussion
and Analysis or other information required by Item 402 of Regulation S-K under
the Securities Act of 1933, as amended (the “Securities Act”), and the executive
compensation and related person disclosure rules related to SEC Release Nos.
33-8732A, 34-54302A and IC-2744A).

 

5. All costs, fees, expenses (including, without limitation, reasonable and
invoiced (at least two business days prior to the Closing Date) out-of-pocket
legal fees and expenses, title premiums, survey charges and recording taxes and
fees) and other compensation contemplated by the Commitment Letter and the Fee
Letters payable to the Commitment Parties, the Arrangers, the Bank
Administrative Agent, the Incremental Bridge Administrative Agent, the Secured
Bridge Administrative Agent and/or the Unsecured Bridge Administrative Agent, as
applicable, or the Lenders on the Closing Date shall have been paid to the
extent due.

 

[Annex F-1]



--------------------------------------------------------------------------------

6. The Arrangers shall be satisfied that the Company and Parent have complied
with the following closing conditions and delivered the following customary
documentation relating to the Borrower and all of the Guarantors: (i) the
delivery of customary legal opinions, corporate records and documents from
public officials, lien searches and officer’s certificates as to the Borrower
and each of the Guarantors; (ii) evidence of authority; and (iii) delivery of a
solvency certificate from the chief financial officer of the Borrower in form
and substance consistent with Exhibit F-2 of the Credit Agreement, as to the
Borrower and the Guarantors on a consolidated basis. The Specified
Representations shall be true and correct in all material respects and the
Specified Acquisition Agreement Representations shall be true and correct in all
material respects to the extent set forth in Section 2 of the Commitment Letter.

 

7. The Arrangers will have received at least 5 days prior to the Closing Date
all documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act, to the extent requested at least 10 days
prior to the Closing Date.

 

8. There shall have elapsed at least 20 consecutive calendar days prior to the
Closing Date (the “Bond Marketing Period”) during which the Borrower shall have
provided to the Arrangers a customary offering memorandum containing all
customary information, including financial statements, pro forma financial
statements, business and other financial data of the type required in a
registered offering of debt securities by Regulation S-X and Regulation S-K
under the Securities Act (other than Rules 3-09, 3-10 and 3-16 of Regulation
S-X, Compensation Discussion and Analysis or other information required by
Item 402 of Regulation S-K under the Securities Act and the executive
compensation and related person disclosure rules related to SEC Release Nos.
33-8732A, 34-54302A and IC-2744A and subject to exceptions customary for private
placements pursuant to Rule 144A promulgated under the Securities Act) or that
would be necessary for the Arrangers to receive customary (for high yield debt
securities) “comfort” (including “negative assurance” comfort) from independent
accountants in connection with the offering of the Notes, and, in the case of
the annual financial statements, the auditors’ reports thereon; provided that
July 3, 2015 shall not be considered a calendar day; provided, further, that the
Bond Marketing Period shall not commence prior the earlier of the date of the
effectiveness of the Specified Amendment and the Amendment Date (the “Specified
Amendment Effective Date”).

 

9. The Arrangers shall have received the Confidential Information Memorandum
from the Borrower not later than 20 consecutive calendar days prior to the
Closing Date (the “Bank Marketing Period”); provided that July 3, 2015 shall not
be considered a calendar day; provided, further that the Bank Marketing Period
shall not commence prior to the earlier of the Specified Amendment Effective
Date and the Amendment Date.

 

10. Except as set forth in (i) any Company SEC Documents (as defined in the
Acquisition Agreement) filed or furnished on or after January 1, 2014 and
publicly available prior to the date of the Acquisition Agreement (other than
any disclosures set forth in any risk factor section, any disclosures in any
section relating to forward-looking statements and any other disclosures
included to the extent they are primarily predictive or forward-looking in
nature, it being understood and agreed that any factual information included in
any risk factors section or section relating to forward-looking statements shall
not be excluded) or (ii) the Company Disclosure Schedule (as defined in the
Acquisition Agreement), since December 31, 2013, there has not occurred any
change, event, development, condition, occurrence or effect that, individually
or in the aggregate, has had or would reasonably be expected to have a Company
Material Adverse Effect (as defined in the Acquisition Agreement).

 

[Annex F-2]